                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JORGE CAMACHO,
                                  11                                                        Case No. 17-05168 EJD (PR)
                                                       Petitioner,
                                  12                                                        ORDER DENYING PETITION FOR
Northern District of California




                                                 v.
 United States District Court




                                                                                            WRIT OF HABEAS CORPUS;
                                  13                                                        DENYING CERTIFICATE OF
                                                                                            APPEALABILITY; DIRECTIONS
                                  14     R. RACKLEY, Warden,                                TO CLERK
                                  15                   Respondent.
                                  16

                                  17          Petitioner filed a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254
                                  18   challenging his state conviction. The Court found the petition (Docket No. 5, “Petition”),
                                  19   stated cognizable claims which merited an answer from Respondent. (Docket No. 7.)
                                  20   Respondent filed an answer on the merits. (Docket No. 13, “Answer”). Despite three
                                  21   extensions of time (Docket Nos. 16, 18, 20), Petitioner failed to file a traverse. For the
                                  22   reasons set forth below, the Petition for a Writ of Habeas Corpus is DENIED.
                                  23                                       I. BACKGROUND

                                  24          On May 19, 2011, Petitioner was found guilty by a jury in Contra Costa County
                                  25   Superior Court (“trial court”) of first-degree murder of three people, conspiracy to commit
                                  26   murder, and participation in a criminal street gang. (See Pet. at 8.) Petitioner was
                                  27   sentenced to two consecutive terms of life in prison without possibility of parole, plus an
                                  28   additional sentence of 95 years to life. (See id.)
                                   1             On July 6, 2016, the California Court of Appeal (“state appellate court”) affirmed
                                   2   the judgment in a reasoned opinion, (Ans., Ex. 131; see also People v. Camacho, No.
                                   3   A132875, 2016 WL 3680119, at *1 (Cal. Ct. App. July 6, 2016)), but remanded to the trial
                                   4   court in part with directions to delete a 10-year gang enhancement to Petitioner’s sentence
                                   5   (see id.). The California Supreme Court summarily denied a petition for review on
                                   6   October 12, 2016. (Exs. 15, 16.)
                                   7             Petitioner filed the instant habeas petition on October 5, 2017.

                                   8                                               II. STATEMENT OF FACTS

                                   9             The following facts are taken from the opinion of the state appellate court on direct
                                  10   appeal:
                                                           A. Prosecution’s Case in Chief
                                  11                              The prosecution’s theory of liability was that 13 actively-
                                                           engaged members of the Varrio Frontero Loco (VFL), a Sureno
                                  12                       criminal street gang, whose territory was the City of Richmond
Northern District of California




                                                           (Richmond), had entered into a conspiracy to “bring back the
 United States District Court




                                  13                       hood” to gain increased respect for the gang, by, among other
                                                           things, committing murders and assaults against rival Norteno
                                  14                       gang members in their territory of the City of San Pablo (San
                                                           Pablo). [FN4] Defendant was alleged to be a conspiratorial
                                  15                       gang member of the VFL. [FN 5] Although not every member
                                                           of the conspiracy was present at each crime, the prosecution’s
                                  16                       theory was that each co-conspirator was liable for the acts, both
                                                           intended and reasonably foreseeable, of his co-conspirators. The
                                  17                       “net result of this conspiracy” was the death of several people,
                                                           including Luis Perez, Lisa Thayer, and Rico McIntosh.
                                  18
                                                                     [FN4. San Pablo is completely surrounded by
                                  19                                 Richmond.]
                                  20                                 [FN5. The indictment filed against defendant
                                                                     named as alleged co-conspirators: Cole Azamar
                                  21                                 (Azamar), Luis Hernandez (Hernandez), Hector
                                                                     Molina–Betances (Molina), Francisco Romero,
                                  22                                 Jorge Sanchez (Sanchez), Jose Martinez, Frank
                                                                     Rubalcava, Fernando Garcia, Jose Mota–
                                  23                                 Avendano (Mota), Larry Valencia, Javier Gomez
                                                                     (Gomez), and Gamaliel Elizalde (Elizalde). All
                                  24                                 of the named co-conspirators were alleged
                                                                     members of the VFL gang, except for Gomez, an
                                  25                                 alleged member of the Mexican Locos gang, a
                                                                     Sureno gang that associated with the VFL gang.
                                  26

                                  27
                                       1
                                         Because Petitioner filed no traverse and attached no exhibits to the Petition, all future
                                  28   references to an “Exhibit” will refer to an exhibit attached to Respondent’s Answer.
                                                                                                       2
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                                                     The indictment also included charges of murder,
                                   1                                 conspiracy, participation in a criminal street
                                                                     gang, against Azamar and Hernandez, who are
                                   2                                 not parties to this appeal.]
                                   3                       1. Conspiracy to Commit Murder and Assault with a Deadly
                                                           Weapon (Count 2) and Participation in a Criminal Street
                                   4                       Gang (Count 3)
                                                                  To demonstrate that defendant was an active participant
                                   5                       in the VFL gang, and had conspired with other gang members to
                                                           commit murders and assaults with a deadly weapon, the
                                   6                       prosecution presented, in pertinent part, the sworn testimony and
                                                           out-of-court statements of VFL gang members Sanchez [FN 6]
                                   7                       and Ruelas [FN 7] and Mexican Locos (ML) gang member and
                                                           VFL associate gang member Victor Cervantes (Cervantes) [FN
                                   8                       8].
                                   9                                 [FN6. By the time of the trial, Sanchez was 23
                                                                     years old, and had been out of the VFL gang for
                                  10                                 three years.]
                                  11                                 [FN7. Before defendant’s trial, Ruelas had been
                                                                     placed in a witness protection program and was
                                  12                                 given money to move to Las Vegas and Redding.
Northern District of California
 United States District Court




                                                                     By the time of defendant’s trial, Ruelas had
                                  13                                 violated his witness protection agreement and he
                                                                     was “kicked out” of witness protection and
                                  14                                 informed that the District Attorney’s office could
                                                                     no longer help him. Ruelas did not testify at
                                  15                                 defendant’s trial. The jury heard audio-tapes of
                                                                     his statements to the police and approximately
                                  16                                 six hours of a video-taped conditional
                                                                     examination. The prosecutor and defense
                                  17                                 counsel also read to the jury portions of Ruelas’
                                                                     testimony that was elicited at grand jury
                                  18                                 proceedings and earlier VFL gang prosecution
                                                                     trials.]
                                  19
                                                                     [FN8. Cervantes testified that in exchange for
                                  20                                 his testimony, he got a “six years suspended state
                                                                     prison [sentence] and a strike on [his] record” for
                                  21                                 an “assault with a deadly weapon in Richmond
                                                                     in 2007.” Cervantes claimed he had assaulted
                                  22                                 Nortenos who were throwing rocks at his car. By
                                                                     the time of the trial, Cervantes was in protective
                                  23                                 custody because he had received calls from
                                                                     persons threatening his life.]
                                  24
                                                                  The VFL and ML gangs were Richmond Sureno gangs.
                                  25                       The rivals of the Surenos were members of the Norteno gang,
                                                           whose territory was primarily in the Broadway area of San
                                  26                       Pablo. The VFL gang relied on violence to create fear and
                                                           respect and to control its territory. When Ruelas was recruited
                                  27                       in 2001 or 2002, he was told by then VFL leader Victor Valencia
                                                           and his younger brother Jose Valencia, that the gang “need[ed]
                                  28
                                                                                                       3
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                                           some people like [Ruelas] to bring the hood back.” Ruelas was
                                   1                       expected to “do whatever to make the hood come up,” including
                                                           “shootings, robbing, drug dealing, all kinds of stuff.” Ruelas
                                   2                       worked his way up the gang hierarchy by shooting and beating
                                                           rival Norteno gang members. When gang members had nothing
                                   3                       to do or were bored, they would drive around San Pablo, “just
                                                           go looking for people to kill, basically.” In addition to San Pablo,
                                   4                       VFL gang members could find Nortenos to shoot and kill, in
                                                           “Montalvin, Pinole, De Anza, everywhere. Everywhere except
                                   5                       in Richmond.” Ruelas testified that before defendant became a
                                                           member of the VFL, defendant rode along with gang members
                                   6                       and if someone had to be shot, defendant would get out of the
                                                           car and ask to shoot the person to earn respect. According to
                                   7                       Ruelas, defendant “got caught up with one of our guns at a store,
                                                           so he went to Byron” Boys ranch for nine months. After
                                   8                       defendant came out, he got jumped into the VFL gang,
                                                           according to Ruelas.
                                   9                               Sanchez testified that when he started in the VFL he had
                                                           heard of defendant but did not know him because defendant was
                                  10                       “in juvenile hall or the ranch.” Sanchez did not meet or ever see
                                                           defendant until “jail.” However, Sanchez spoke with Mota and
                                  11                       Ruelas about defendant’s participation in the VFL. When asked,
                                                           “Where was [defendant’s] position supposed to be in the
                                  12                       conspiracy,” Sanchez replied that defendant was “in the regular
Northern District of California




                                                           VFL,” “just ... doing his own thing on the side,” “always in the
 United States District Court




                                  13                       ranch or ... just riding along with different people,” “just stealing
                                                           cars,” and “attacking rival gang members,” which was “part of
                                  14                       being VFL.” According to Sanchez, defendant was not
                                                           considered a lower gang member, but the same as Sanchez,
                                  15                       Ruelas and Azamar. Ruelas confirmed that defendant was “in
                                                           there with, like the main heads of VFL, was [sic] me, Richie,
                                  16                       and this dude named Sleepy [Azamar], VFL.”
                                                                   In mid–2007, VFL gang leader Victor Valencia shot a
                                  17                       member of the “Richmond Sur Trece” (RST), a separate City of
                                                           Richmond Sureno gang. Victor Valencia fled to Mexico and
                                  18                       later died there. [FN 9] The VFL gang was in turmoil because
                                                           there was no acknowledged leader and gang members feared
                                  19                       retaliation from RST gang members. At this time Sanchez
                                                           considered himself jumped out of the VFL gang and he was
                                  20                       trying to lay low and stay away from the VFL gang. When
                                                           Elizalde became the gang leader, he contacted Sanchez and told
                                  21                       him he was still in the VFL gang. Elizalde told other gang
                                                           members that they “needed to bring the gang back [and] ... put
                                  22                       them on top.” Elizalde’s plan was to first recruit new people and
                                                           then start taking them to the streets, “start being violent,
                                  23                       shootouts, drive-bys,” and attacking Norteno gang members, to
                                                           improve the reputation of the VFL. Elizalde’s plan to attack rival
                                  24                       gang members, sell more drugs, and obtain more guns, was
                                                           organized by a “little council” of five gang members: Sanchez,
                                  25                       Azamar, Hernandez, Mota, and Ruelas, who were supposed to
                                                           “run” their own people. At the same time, the VFL gang had a
                                  26                       close relationship with the ML gang, an “upcoming” Sureno
                                                           gang, but there was a split in the ML leadership and some of
                                  27                       their members “were running with [VFL], when we went to do
                                                           drive-bys or something like that they were with [the VFL]....”
                                  28
                                                                                                       4
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                   1                                 [FN9. After gang members heard of Victor
                                                                     Valencia’s death, a funeral for him was held in
                                   2                                 Richmond. The funeral service was attended by
                                                                     several alleged VFL gang members or associates
                                   3                                 including defendant, Sanchez, Elizalde, Molina,
                                                                     Romero, Azamar, Hernandez, Gomez, Mota,
                                   4                                 Avendano, Menendez, and Ruelas.]
                                   5                               Victor Cervantes testified he had previously been a
                                                           member of the ML gang. In late 2007 and early 2008, after there
                                   6                       was an internal split in the ML gang, Cervantes was accepted as
                                                           an associate VFL gang member. Cervantes knew defendant,
                                   7                       having seen him hanging around with VFL gang member
                                                           Molina. According to Cervantes, in late 2007 and early 2008,
                                   8                       the VFL and ML gangs were planning to come back up and get
                                                           their names back up on the street and expand recruiting members
                                   9                       by “just going to get most of the Nortenos out of Richmond and
                                                           San Pablo by whooping them, making them get out of there.
                                  10                       Killing them [or] whatever it takes to get them out of there.”
                                  11                       2. Murder of Luis Perez (Count 1)
                                                                  To demonstrate defendant’s participation in the murder
                                  12                       of Luis Perez, charged as a substantive offense (count 1) and an
Northern District of California
 United States District Court




                                                           overt act of the conspiracy alleged in count 2, the prosecution
                                  13                       presented the sworn testimony and out of court statements of
                                                           Larry Valencia [FN 10] and Azamar [FN 11], as well as
                                  14                       evidence of the police investigation of the murder.
                                  15                                 [FN10. Larry Valencia testified under a grant of
                                                                     use immunity. He had initially been charged with
                                  16                                 murder but the charge was dropped. He had not
                                                                     received any consideration from the prosecution
                                  17                                 in return for his testimony, and he was not
                                                                     appearing in court as part of a plea bargain. The
                                  18                                 court advised the jury that it was taking judicial
                                                                     notice of the court’s records that a preliminary
                                  19                                 hearing was held where Larry Valencia was
                                                                     charged with murder and at the conclusion of a
                                  20                                 preliminary examination the judge who heard the
                                                                     evidence did not hold him to answer on the
                                  21                                 charge of murder and the charge was dropped.]
                                  22                                 [FN11.     Azamar, an admitted VFL gang
                                                                     member, testified that in exchange for his
                                  23                                 testimony at defendant’s trial, the prosecution
                                                                     agreed to reduce the charges against him from
                                  24                                 murder to accessory after the fact, and he was
                                                                     sentenced to a five year probationary term he was
                                  25                                 then serving.]
                                  26                              On the evening of February 16, 2008, defendant and five
                                                           other alleged VFL members or associates (Mota, Azamar,
                                  27                       Hernandez, Molina, Larry Valencia), were socializing at a house
                                                           in North Richmond. They smoked marijuana and drank “booze,”
                                  28
                                                                                                       5
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                                           and defendant was also “popping pills,” and was “hella fuckin’
                                   1                       high.” At the suggestion of defendant, the men drove to San
                                                           Pablo in two cars; defendant and Molina were passengers in
                                   2                       Mota’s car and Larry Valencia and Hernandez were passengers
                                                           in Azamar’s car. At 2:15 a.m., Mota’s car stopped near Luis
                                   3                       Perez, who was standing on the street. Perez did not belong to a
                                                           gang, but he was wearing a red sweatshirt. Exiting Mota’s car,
                                   4                       defendant told Perez, “show me your hands, you’re all dressed
                                                           in red.” Perez responded by saying, “what the fuck,” twice.
                                   5                       Defendant fired seven shots at close range. Two shots entered
                                                           the victim’s back in a downward direction fatally wounding
                                   6                       Perez. Defendant got back into Mota’s car and all the men in the
                                                           two cars went back to Richmond. Perez’s neighbor and her
                                   7                       boyfriend did not see who shot Perez; they heard the argument,
                                                           followed by gunshots, and then the sound of cars driving away.
                                   8                               Larry Valencia testified he had never been a VFL gang
                                                           member, but admitted he knew gang members including his
                                   9                       cousin and defendant. In the past Larry Valencia had heard VFL
                                                           gang members brag about beating up rival gang members and he
                                  10                       knew the Broadway area of San Pablo was Norteno gang
                                                           territory. Additionally, during a police search of Larry
                                  11                       Valencia’s home after the Perez murder, the police found gang
                                                           indicia including blue bandanas, blue hats, music CD’s with
                                  12                       gang writing and photographs of persons making Sureno gang
Northern District of California
 United States District Court




                                                           signs.
                                  13                               As to the circumstances of the Perez murder, Larry
                                                           Valencia testified that on the night in question he was in the
                                  14                       backseat of a car when he heard “gunshots.” Larry Valencia did
                                                           not actually see the face of the shooter, but he was sure
                                  15                       defendant was the shooter because, unlike the other men in
                                                           Mota’s car, the shooter, like defendant, was short in stature, had
                                  16                       long hair, and was wearing a hoody. Larry Valencia saw no gun,
                                                           but he saw flames coming out of the gun that defendant “was
                                  17                       holding up and shooting with.” After the shooting Larry
                                                           Valencia panicked; he had never seen “anything like this,” and
                                  18                       he did not know that anyone was carrying a gun that evening.
                                                           As soon as the cars arrived back in Richmond, Larry Valencia
                                  19                       got into his car and went home. The police arrested Larry
                                                           Valencia on May 14, 2008. Larry Valencia told the police that
                                  20                       defendant had shot the man wearing red. At a grand jury hearing
                                                           and an earlier jury trial, Larry Valencia testified consistently
                                  21                       with his statements to the police.
                                                                   Azamar, an admitted VFL gang member, also testified as
                                  22                       to circumstances of the Perez murder. On the night in question,
                                                           Azamar and the other men with him including defendant were
                                  23                       just driving around, hoping to find girls at a party. As Azamar
                                                           sat in the driver’s seat of his car, Azamar saw defendant get out
                                  24                       of Mota’s car and argue with Perez, who was wearing red.
                                                           Acting totally surprised, Perez held up both arms, and Molina
                                  25                       said, “Get him!” Defendant pulled a gun from his waist and fired
                                                           at Perez. Perez fell at the first shot. Larry Valencia was
                                  26                       screaming that he wanted to go home, and Azamar told him to
                                                           “[s]top being a bitch.” Azamar took Larry Valencia to his car
                                  27                       and Larry Valencia drove away. Azamar denied knowing that
                                                           any of the men had a gun that night and he did not expect to see
                                  28
                                                                                                       6
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                                           anyone get shot. Following his arrest, Azamar was placed in the
                                   1                       jail’s Q module with other VFL gang members. According to
                                                           Azamar, while VFL gang members were housed in jail,
                                   2                       defendant was “calling the shots, ... telling [Azamar] what to do
                                                           in jail, ... [and] getting the kites [inner jail mail].” On one
                                   3                       occasion Azamar got into a fight with defendant and Azamar
                                                           lost. Later, Azamar made arrangements to talk with the police.
                                   4                               During the investigation of the Perez murder scene, the
                                                           police found nine 9–millimeter Luger cartridge casings on the
                                   5                       ground, mostly within three to five feet of Perez’s body. The
                                                           police also recovered a spent bullet with blood on top of the
                                   6                       victim’s red sweatshirt, which had been cut off by the
                                                           paramedics and left at the scene.
                                   7
                                                           3. Murder of Lisa Thayer (Count 6)
                                   8                              To demonstrate defendant’s participation in the murder
                                                           of Lisa Thayer, charged as a substantive offense (count 6) and
                                   9                       an overt act of the conspiracy alleged in count 2, the
                                                           prosecution’s evidence consisted principally of the testimony of
                                  10                       several witnesses who saw or heard shots fired but did not see
                                                           the actual shooting or identify the shooter; audio recordings of
                                  11                       three police interviews and portions of the trial testimony of
                                                           Antonio S. (Antonio) [FN 12] elicited at an earlier VFL gang
                                  12                       prosecution trial on November 15, 2010 [FN 13]; and the
Northern District of California
 United States District Court




                                                           testimony of police officers who investigated the murder and a
                                  13                       forensic pathologist.
                                  14                                 [FN12. At defendant’s trial, Antonio was called
                                                                     as a witness but he refused to testify even under
                                  15                                 a grant of use immunity. After a hearing, the
                                                                     court found Antonio in contempt of court and
                                  16                                 ordered him held in custody until the conclusion
                                                                     of the trial or he agreed to testify. Despite being
                                  17                                 given the opportunity to do so, Antonio never
                                                                     agreed to testify during the trial. The court
                                  18                                 ordered Antonio’s release at the conclusion of
                                                                     the trial.]
                                  19
                                                                     [FN13. Defense counsel also read to the jury
                                  20                                 portions of Antonio’s trial testimony elicited at
                                                                     the earlier VFL gang prosecution trial on
                                  21                                 November 15, 2010.]
                                  22                              On the afternoon of February 27, 2008, in San Pablo,
                                                           several people witnessed a gun fight between several men in a
                                  23                       van and a shooter on the street (the shooter) who was with two
                                                           or three other men. The shooter, armed with a chrome, semi-
                                  24                       automatic pistol, fired several shots in the direction of the men
                                                           in a van. The shooter was not identified; he was described as
                                  25                       approximately 18 or 19 years old, Hispanic or Mexican,
                                                           approximately five foot seven, approximately 180 pounds,
                                  26                       having long black hair worn in a ponytail. The men in the van
                                                           drove away and the men on the street ran away. Lisa Thayer,
                                  27                       who was not a member of a gang, was found nearby on the street.
                                                           Based on the position of Thayer’s body and the various
                                  28
                                                                                                       7
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                                           descriptions of the shooting, the police believed that as the van
                                   1                       drove away the shooter fired a 9–millimeter bullet, which
                                                           missed the fleeing van and hit Thayer, fatally wounding her.
                                   2                               Immediately after Thayer was shot, San Pablo police
                                                           officers received a dispatch reporting that a person had called
                                   3                       saying that “some kids were shot at and then jumped ... [or] ran
                                                           into this apartment complex.” When law enforcement arrived at
                                   4                       the apartment complex, the investigating police officers spoke
                                                           with a witness, who had heard gunshots and fifteen minutes
                                   5                       later, observed two young men running into the apartment
                                                           complex. The witness further explained that the young men went
                                   6                       to an apartment for a few minutes, and then fled toward the
                                                           laundry room area of the apartment complex. As the police were
                                   7                       interviewing the witness, they spotted two young men, matching
                                                           the witness’s descriptions, running in the apartment complex.
                                   8                       The two young men, later identified as defendant and Antonio,
                                                           were caught and arrested by the police officers. As the police
                                   9                       secured defendant, he was asked if he had any items on his
                                                           person and he produced a blue bandana. The police later
                                  10                       searched defendant’s home. In defendant’s bedroom, the police
                                                           found an empty case for .40 caliber handgun, an empty .40
                                  11                       caliber magazine, and a holster that would fit a 9–millimeter
                                                           pistol, but no guns. The police also found gang drawings and
                                  12                       gang graffiti on paper on which was written “Sur,” which was
Northern District of California
 United States District Court




                                                           an abbreviation for Sureno, and the number 13 in between a
                                  13                       cross.
                                                                   During the investigation of the Thayer murder scene, the
                                  14                       police found nine 9–millimeter bullets within a ten-foot circle
                                                           around Thayer’s body. The location of the bullets was consistent
                                  15                       with a person firing a weapon while standing in place, and not
                                                           someone who was running and firing a weapon at the same time.
                                  16                       The police also found .40 caliber shells and an unfired .38
                                                           caliber bullet in a cul-de-sac through which defendant and
                                  17                       Antonio had run while fleeing from the men in the van. The gun
                                                           that fired the bullet that killed Thayer was never recovered.
                                  18                       However, a comparison of the 9–millimeter cartridge casings
                                                           recovered from the Thayer and Perez murder scenes established
                                  19                       that the casings were fired from the same 9–millimeter pistol.
                                                                   Over the course of three interviews with the police,
                                  20                       Antonio described the basic events of the day of the shooting.
                                                           According to Antonio, defendant belonged to the VFL gang but
                                  21                       Antonio did not. Antonio and defendant were walking on San
                                                           Pablo Avenue near a liquor store when three men inside a
                                  22                       burgundy van looked out and “mean mugged” them and then the
                                                           van stopped. There were two Mexicans or Hispanics and an
                                  23                       African–American man in the van. One of the men in the van
                                                           got out and started shooting at Antonio and defendant. The man
                                  24                       fired five or six shots as Antonio and defendant ran down the
                                                           street passing a strip mall with a salon and toward an apartment
                                  25                       complex. The van driver turned the van around and followed
                                                           Antonio and defendant, and as defendant and Antonio jumped
                                  26                       over a fence into an apartment complex, the men in the van
                                                           began shooting at them again.
                                  27                               During the interviews with the police, Antonio was
                                                           questioned about the individuals who fired shots during the
                                  28
                                                                                                       8
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                                           incident. During the first interview, Antonio claimed the men in
                                   1                       the van fired on defendant and Antonio, and neither Antonio nor
                                                           defendant fired back at any time. During the second interview,
                                   2                       Antonio claimed the men in the van initially started shooting.
                                                           Not knowing that defendant had a gun, Antonio was shocked
                                   3                       when defendant pulled out a chrome gun and fired back five or
                                                           six times at the men in the van. Antonio explained that during
                                   4                       his initial interview he did not tell the police that defendant fired
                                                           a gun because Antonio did not want to get defendant in trouble.
                                   5                       When the men in the van shot at them a second time, defendant
                                                           and Antonio were near an apartment complex and defendant did
                                   6                       not shoot at the men in the van. During the third police interview,
                                                           Antonio stated he did not know if defendant had fired his gun
                                   7                       before or after the men in the van had first started shooting at
                                                           them.
                                   8                               At an earlier VFL gang prosecution trial, Antonio
                                                           testified that on the afternoon of the Thayer shooting, he and
                                   9                       defendant went to a store on San Pablo Avenue to pick up
                                                           Antonio’s gold-tooth dental grill. The men left the shop and as
                                  10                       they were walking on the sidewalk, a van passed the men and
                                                           pulled over and stopped. The men in the van “mugged” Antonio
                                  11                       and defendant. Antonio and defendant kept on walking and after
                                                           that Antonio heard gunshots, which Antonio guessed were fired
                                  12                       by the men in the van. After the shots were fired, Antonio and
Northern District of California
 United States District Court




                                                           defendant ran between a construction site, ended up at a dead
                                  13                       end street, and jumped over a fence into an apartment complex.
                                                           As Antonio and defendant jumped the fence, the van came
                                  14                       around the corner and the men in the van started shooting again
                                                           but did not hit Antonio or defendant. Once Antonio and
                                  15                       defendant got to the apartment complex, they sat on the stairs
                                                           and did not go into anyone’s house. When the police came,
                                  16                       Antonio and defendant left the apartment complex and the police
                                                           chased after them. Antonio further testified that after the police
                                  17                       discussed with him the concept of self-defense, he made up a
                                                           story about defendant firing his gun because he believed he was
                                  18                       helping defendant make it look like self defense. However,
                                                           Antonio did not realize that “the whole time” he was
                                  19                       incriminating defendant.
                                                                   On April 24, 2008, the police received information about
                                  20                       defendant’s involvement in the Thayer shooting from Ruelas,
                                                           who was then acting as a police informant. According to Ruelas,
                                  21                       defendant told him that on the day in question he had two guns.
                                                           Defendant had gone to get his gold-tooth dental grill, and when
                                  22                       he came out of the store, defendant saw “the Nortenos on the
                                                           corner or something.” Defendant “started talking shit to ‘em.
                                  23                       They didn’t say nothing. He said, ‘Man, these mother fuckers
                                                           some suckers.’ [Defendant] pulled out the guns. He said he
                                  24                       started shooting at ‘em. And he started running. And there was
                                                           some black dude wit’ him.” Defendant also said he gave his guns
                                  25                       to “some dude name Nacho,” who was a ML gang member.
                                                           When asked why defendant would give a gun to a ML gang
                                  26                       member, Ruelas replied that the MLs wanted to run with the
                                                           VFL. Defendant told Nacho to sell the guns, but Ruelas did not
                                  27                       know if Nacho had sold the guns. [FN 14]
                                  28
                                                                                                       9
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                                                     [FN14.      During cross-examination at his
                                   1                                 conditional examination, Ruelas testified he had
                                                                     told the grand jury that he had talked to
                                   2                                 defendant about “a murder charge” defendant
                                                                     “was facing” [the Thayer incident], and
                                   3                                 defendant had said “that he was shooting back at
                                                                     some dude[s] because the dudes were shooting
                                   4                                 back at him,” and defendant did not know that he
                                                                     had shot a lady until afterwards when the cops
                                   5                                 told him. However, on redirect examination,
                                                                     Ruelas said that “[e]verybody knew th[e] story”
                                   6                                 that he had told the police about defendant’s
                                                                     involvement in the Thayer shooting, and Ruelas
                                   7                                 asserted he had made up the story and had never
                                                                     spoken with the defendant about any murder.]
                                   8
                                                           4. Murder of Rico McIntosh (Count 5)
                                   9                               To demonstrate defendant’s participation as a co-
                                                           conspirator [FN 15] in the murder of Rico McIntosh, charged as
                                  10                       a substantive offense (count 5) and an overt act of the conspiracy
                                                           as alleged in count 2, the prosecution’s evidence consisted of the
                                  11                       testimony of Oscar Menendez [FN 16], as well as evidence
                                                           acquired during the police investigation of the murder.
                                  12
Northern District of California
 United States District Court




                                                                     [FN15. On February 27, 2008, defendant was
                                  13                                 arrested for the Thayer murder. He was still in
                                                                     custody on the day of the McIntosh murder.]
                                  14
                                                                     [FN16. Menendez testified he had pleaded
                                  15                                 guilty to being an accessory after the fact to the
                                                                     murder of McIntosh with a related gang
                                  16                                 enhancement, he agreed to spend time in county
                                                                     jail, and he received some assistance with his
                                  17                                 immigration issues. He had also agreed to testify
                                                                     truthfully if called to testify as a witness in
                                  18                                 defendant’s trial.]
                                  19                               Menendez testified he became involved with VFL gang
                                                           members when he was 21 years old. He attended parties at the
                                  20                       invitation of the VFL gang members, and there were some
                                                           parties attended by people from other gangs, including the MLs.
                                  21                       Menendez explained his understanding of the activities of a gang
                                                           member. On one occasion defendant told him that to gain respect
                                  22                       from the gang, a member had to commit a certain number of
                                                           crimes and keep the Nortenos “on check so they can respect
                                  23                       you,” which meant to beat them up. Menendez knew the Surenos
                                                           were rivals of the Nortenos, and that the Nortenos’ territory was
                                  24                       San Pablo especially on Broadway and Montalvin. He
                                                           understood that when you were in the gang, you were supposed
                                  25                       to hunt Nortenos in the Broadway area of San Pablo. Menendez
                                                           also understood that every time a VFL gang member saw a
                                  26                       Norteno out of Richmond he was to “[b]eat him up” “[a]nd if
                                                           you had a gun use that against them.”
                                  27                               On the night of the McIntosh shooting, Mota and Gomez
                                                           picked up Menendez to “hang out” together. Mota was driving
                                  28
                                                                                                       10
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                                           his new black car, Gomez sat in the front passenger seat and
                                   1                       Menendez sat in the back seat. The men were supposed to go to
                                                           McDonald’s, but instead of making a right turn, Mota made a
                                   2                       left turn heading toward Broadway in San Pablo. As Mota was
                                                           driving, the men saw McIntosh walking on the sidewalk closest
                                   3                       to the passenger side of the car; McIntosh was wearing “kind of
                                                           some red,” the color claimed by Nortenos. Gomez said to the
                                   4                       men in the car that he had observed McIntosh coming from a
                                                           party being held at a Norteno house. Mota and Gomez rolled
                                   5                       down the car windows and asked McIntosh if he was a buster.
                                                           McIntosh said, “What the fuck is a buster?” Mota then said,
                                   6                       “Yeah, he is,” and Gomez pulled out a gun and shot McIntosh
                                                           about five times. According to Menendez, McIntosh was “a
                                   7                       white guy” and did not look like a Norteno gang member. After
                                                           the shooting Mota and Gomez asked Menendez why he was so
                                   8                       scared, and Menendez said he wanted to go home. The men
                                                           dropped Menendez at his home; they were acting happy and
                                   9                       making fun of Menendez.
                                                                   Menendez denied that he, Mota, and Gomez, had ever
                                  10                       been out looking for people to shoot before the night of the
                                                           McIntosh shooting. On the night of the McIntosh murder
                                  11                       Menendez did not know that Gomez was armed until he pulled
                                                           out a gun and shot McIntosh. [FN 17] After the McIntosh
                                  12                       shooting, Gomez asked Menendez to hold the gun because
Northern District of California




                                                           Gomez was on parole. Menendez said, “No,” but when the men
 United States District Court




                                  13                       dropped Menendez at his home they just left the gun and
                                                           Menendez took the gun and hid it in a cabinet in his room.
                                  14                       During a later search of Menendez’s house, the police found a
                                                           .25–caliber semi-automatic inside a cabinet. A ballistics analysis
                                  15                       showed that the shell casings found at the scene of the McIntosh
                                                           shooting were fired from the gun recovered from Menendez’s
                                  16                       residence. The police found no evidence that McIntosh was a
                                                           gang member.
                                  17
                                                                     [FN17. Menendez testified he had previously
                                  18                                 found the gun and gave it to Mota because
                                                                     Ruelas said he (Menendez) did not know how to
                                  19                                 use a gun. On the night of the McIntosh murder,
                                                                     Mota gave the gun to Gomez who used it to shoot
                                  20                                 McIntosh.]
                                  21                              After his arrest Menendez was placed in a jail module
                                                           with VFL gang members including defendant and Molina. In
                                  22                       jail, Menendez was informed that there were certain rules that
                                                           VFL gang members had to follow while in jail. [FN 18] Both
                                  23                       Molina and defendant asked Menendez to turn over his
                                                           paperwork (police report of his arrest) but Menendez could not
                                  24                       do so because his father had the document. The day he was asked
                                                           for his paperwork Menendez was beaten by defendant and
                                  25                       another VFL gang member while the men were returning to their
                                                           module after a free period. Menendez was then placed in
                                  26                       protective custody.
                                  27                                 [FN18. Sanchez explained that it was common
                                                                     for gang members to look over “paperwork,” i.e.
                                  28
                                                                                                       11
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                                                     police reports of gang members, to ascertain
                                   1                                 whether the gang members were cooperating
                                                                     with the police.]
                                   2
                                                                  San Pablo Police Detective Robert Brady confirmed that
                                   3                       on the day McIntosh was killed, Ruelas was working as a
                                                           confidential informant for the police. Ruelas told Brady that
                                   4                       Mota, Gomez, and Menendez, were driving around the San
                                                           Pablo area, specifically the Broadway area and several other
                                   5                       areas, hunting for Nortenos, they found a subject, and they shot
                                                           him. After the McIntosh murder, Brady participated in a search
                                   6                       of Gomez’s home. Inside Gomez’s room, the police located
                                                           several CDs and CD cases with Sureno gang references written
                                   7                       on them, a few notebooks with rap lyrics written inside, and a
                                                           couple of blue bandanas. One of the CDs had written on it the
                                   8                       monikers of certain gang members and “VFLs, MLs.”
                                   9                       B. Defense Case
                                                                   Defendant called as a witness gang expert Martin
                                  10                       Sanchez–Jankowski, who identified three models of criminal
                                                           street gang structures. The witness testified that Mexican–
                                  11                       American street gangs typically fit into the “influential model,”
                                                           where charismatic members within the structure are respected
                                  12                       leaders. The witness further testified that gangs generally are
Northern District of California




                                                           hierarchical and the notion that gangs are “loose associations
 United States District Court




                                  13                       with little in the way of a cohesive leadership structure is simply
                                                           not accurate.” The witness confirmed that collective or
                                  14                       organized attacks on rival gangs helped build cohesion, tended
                                                           to increase gang membership by improving the gang’s
                                  15                       reputation, and was a method by which a gang rebuilt itself.
                                                           Individual gang members gained status and moved up the
                                  16                       organization by committing violent acts. However, there was “a
                                                           difference between violence, committed by a gang member that
                                  17                       could be committed any time, at any place, and gang violence
                                                           which was an organizational violence that was directed by the
                                  18                       leadership of the organization for the benefit of the
                                                           organization.” The looser the structure of the gang, the more
                                  19                       likely that violence would be the independent act of individual
                                                           gang members.
                                  20                               Defendant’s sister testified that defendant had been
                                                           kicked out of the family residence when he was 15 years old
                                  21                       because he was too rebellious. The witness thought that
                                                           defendant’s father was too strict with defendant. Defendant hung
                                  22                       around with cousins who were gang members and got into
                                                           trouble. However, the witness did not believe defendant was in
                                  23                       a gang; he never carried a blue rag and he never possessed a gun.
                                  24                       C. Prosecution’s Rebuttal
                                                                  The prosecution recalled Detective Brady, qualified as an
                                  25                       expert on the Norteno and Sureno gangs, who testified about the
                                                           history of the Sureno gang and its common signs and symbols,
                                  26                       and that the VFL and ML were gang subsets of the Sureno
                                                           criminal street gang. Brady opined defendant was a member of
                                  27                       the VFL gang for the following reasons: (1) defendant self-
                                                           admitted to investigators during this case to being a VFL gang
                                  28
                                                                                                       12
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                                           member; (2) defendant was carrying a blue bandana in his
                                   1                       pocket at the time he was arrested; (3) defendant was identified
                                                           as a gang member by VFL informants; and (4) defendant had
                                   2                       “[g]one into classifications, identified himself as being a VFL.”
                                                           Detective Brady also opined that Sanchez, Menendez, Azamar,
                                   3                       and Ruelas, were VFL gang members; Larry Valencia was a
                                                           VFL gang “associate,” and Cervantes was a ML gang member.
                                   4                       Based on hypotheticals of the circumstances of the Perez,
                                                           Thayer, and McIntosh murders, Detective Brady opined that
                                   5                       such offenses were committed for the benefit of, in furtherance
                                                           of, and in association with the VFL gang.
                                   6
                                                           D. Jury Verdicts
                                   7                              Defendant was convicted of the following substantive
                                                           crimes with true findings made on the sentence enhancements:
                                   8                       (1) the first-degree murder of Luis Perez, with related gang,
                                                           firearm, and multiple-murder special circumstances allegations
                                   9                       (count 1); (2) the first-degree murder of Lisa Thayer, with
                                                           related gang, firearm, and multiple-murder special
                                  10                       circumstances allegation (count 6); (3) first-degree murder of
                                                           Rico McIntosh, with a related gang allegation (count 5); (4)
                                  11                       conspiracy to commit murder and assault with a deadly weapon,
                                                           with a related gang allegation (count 2); and (5) participation in
                                  12                       a criminal street gang (count 3).
Northern District of California
 United States District Court




                                  13   Camacho, 2016 WL 3680119, at *1-8.
                                  14                                                        III. DISCUSSION

                                  15   A.        Legal Standard

                                  16             This Court may entertain a petition for a writ of habeas corpus “in behalf of a

                                  17   person in custody pursuant to the judgment of a State court only on the ground that he is in

                                  18   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  19   § 2254(a); Rose v. Hodges, 423 U.S. 19, 21 (1975). The writ may not be granted with

                                  20   respect to any claim that was adjudicated on the merits in state court unless the state

                                  21   court’s adjudication of the claim: “(1) resulted in a decision that was contrary to, or

                                  22   involved an unreasonable application of, clearly established Federal law, as determined by

                                  23   the Supreme Court of the United States; or (2) resulted in a decision that was based on an

                                  24   unreasonable determination of the facts in light of the evidence presented in the State court

                                  25   proceeding.” 28 U.S.C. § 2254(d).

                                  26             “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state

                                  27   court arrives at a conclusion opposite to that reached by [the Supreme] Court on a question

                                  28
                                                                                                       13
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                   1   of law or if the state court decides a case differently than [the] Court has on a set of

                                   2   materially indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412-13 (2000). The

                                   3   only definitive source of clearly established federal law under 28 U.S.C. § 2254(d) is in the

                                   4   holdings (as opposed to the dicta) of the Supreme Court as of the time of the state court

                                   5   decision. Williams, 529 U.S. at 412; Brewer v. Hall, 378 F.3d 952, 955 (9th Cir. 2004).

                                   6   While circuit law may be “persuasive authority” for purposes of determining whether a

                                   7   state court decision is an unreasonable application of Supreme Court precedent, only the

                                   8   Supreme Court’s holdings are binding on the state courts and only those holdings need be

                                   9   “reasonably” applied. Clark v. Murphy, 331 F.3d 1062, 1069 (9th Cir.), overruled on other

                                  10   grounds by Lockyer v. Andrade, 538 U.S. 63 (2003).

                                  11             “Under the ‘unreasonable application’ clause, a federal habeas court may grant the

                                  12   writ if the state court identifies the correct governing legal principle from [the Supreme
Northern District of California
 United States District Court




                                  13   Court’s] decisions but unreasonably applies that principle to the facts of the prisoner’s

                                  14   case.” Williams, 529 U.S. at 413. “Under § 2254(d)(1)’s ‘unreasonable application’

                                  15   clause, . . . a federal habeas court may not issue the writ simply because that court

                                  16   concludes in its independent judgment that the relevant state-court decision applied clearly

                                  17   established federal law erroneously or incorrectly.” Id. at 411. A federal habeas court

                                  18   making the “unreasonable application” inquiry should ask whether the state court’s

                                  19   application of clearly established federal law was “objectively unreasonable.” Id. at 409.

                                  20   The federal habeas court must presume correct any determination of a factual issue made

                                  21   by a state court unless the petitioner rebuts the presumption of correctness by clear and

                                  22   convincing evidence. 28 U.S.C. § 2254(e)(1).

                                  23             Here, as noted above, the California Supreme Court summarily denied Petitioner’s

                                  24   petitions for review. See supra at 2; (Exs. 15, 16). The California Court of Appeal, on

                                  25   direct review, addressed all the claims in the instant petition. (Ex. 13.) The Court of

                                  26   Appeal thus was the highest court to have reviewed the claims in a reasoned decision, and

                                  27

                                  28
                                                                                                       14
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                   1   it is that decision that this Court reviews herein. See Ylst v. Nunnemaker, 501 U.S. 797,

                                   2   803-04 (1991); Barker v. Fleming, 423 F.3d 1085, 1091-92 (9th Cir. 2005).

                                   3             The Supreme Court has vigorously and repeatedly affirmed that under AEDPA,

                                   4   there is a heightened level of deference a federal habeas court must give to state court

                                   5   decisions. See Hardy v. Cross, 132 S. Ct. 490, 491 (2011) (per curiam); Harrington v.

                                   6   Richter, 131 S. Ct. 770, 783-85 (2011); Felkner v. Jackson, 131 S. Ct. 1305 (2011) (per

                                   7   curiam). As the Court explained: “[o]n federal habeas review, AEDPA ‘imposes a highly

                                   8   deferential standard for evaluating state-court rulings’ and ‘demands that state-court

                                   9   decisions be given the benefit of the doubt.’” Id. at 1307 (citation omitted). With these

                                  10   principles in mind regarding the standard and limited scope of review in which this Court

                                  11   may engage in federal habeas proceedings, the Court addresses Petitioner’s claims.

                                  12   B.        Claims and Analysis
Northern District of California
 United States District Court




                                  13              Petitioner raises the following grounds for federal habeas relief:
                                  14             (1) his right to due process was violated because one of the counts of murder rested
                                  15   on a theory of vicarious liability not permitted under California law;
                                  16             (2) his convictions for one of the murders, for conspiracy to commit murder, and for
                                  17   participation in a street gang violated his right to due process because they were based on
                                  18   uncorroborated testimony of co-conspirators;
                                  19             (3) his convictions for one of the murders violated his right to due process because
                                  20   there was insufficient evidence that the murder was committed in furtherance of or as a
                                  21   reasonable and probable consequence of the conspiracy;
                                  22             (4) the trial court violated his right to due process by admitting testimony about his
                                  23   participation in gang crimes;
                                  24             (5) the trial court violated his right to due process by allowing the jury to use his
                                  25   prior arrest on gun charges to convict him of conspiracy;
                                  26             (6) admission of his statement to a jail officer violated his privilege against self-
                                  27   incrimination and his lawyer’s failure to object to the evidence violated his right to the
                                  28
                                                                                                       15
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                   1   effective assistance of counsel;
                                   2             (7) instructions to the jury not to speculate why accomplices were not being
                                   3   prosecuted violated his rights to confrontation and due process;
                                   4             (8) prosecutorial misconduct violated his right to due process and his lawyer’s
                                   5   failure to object to the misconduct violated his right to the effective assistance of counsel;
                                   6   and
                                   7             (9) his sentence violated his right to be free from cruel and unusual punishment.
                                   8   (Pet. at 10-46.) Because Claims 6 and 8 challenge both an event in the underlying criminal
                                   9   trial and defense counsel’s failure to object to that event, the Court will discuss these
                                  10   arguments as Claim 6A (the admission of the statement), Claim 6B (counsel’s failure to
                                  11   object), Claim 8A (the prosecutor’s conduct), and Claim 8B (counsel’s failure to object to
                                  12   the prosecutor’s conduct).
Northern District of California
 United States District Court




                                  13             Respondent argues that Claim 1 is not cognizable because it is based on state law.
                                  14   Respondent argues that Claims 2, 4, 5, 6A, 7, and 8A have been procedurally defaulted.
                                  15   For the sake of efficiency, the Court will address these procedural arguments before
                                  16   considering the merits of petitioner’s claims.
                                  17             1.        Non-Cognizable Claim
                                  18             Respondent argues that Claim 1 is not cognizable because it is based on state, rather
                                  19   than federal, law. (See Ans. at 15-21.)
                                  20             In Claim 1, Petitioner argues his conviction for the murder of Rico McIntosh is
                                  21   premised “on a legally erroneous theory of vicarious liability,” because “conspiracy is not
                                  22   a valid theory of criminal liability under California law.” (Pet. at 10.) Petitioner argues
                                  23   that, although California courts have recognized conspiracy as a theory of criminal
                                  24   liability, the legislature has not and so Petitioner’s conviction is invalid. (See id. at 11.)
                                  25             The state appellate court rejected this argument on direct appeal:
                                  26                       We also reject defendant’s argument that the trial court violated
                                                           his due process rights by allowing the jury to convict him of the
                                  27                       McIntosh murder based on “an invalid conspiracy theory of
                                                           vicarious liability.” According to defendant, California law does
                                  28
                                                                                                       16
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                                           not allow for conspiracy as a valid theory of vicarious criminal
                                   1                       liability. However, he concedes our Supreme Court has
                                                           consistently rejected his argument, and upheld convictions
                                   2                       based on a defendant’s vicarious liability for the acts of a co-
                                                           conspirator. (See People v. Valdez (2012) 55 Cal.4th 82, 149–
                                   3                       150 (Valdez ), and the cases cited therein; see also People v.
                                                           Maciel (2013) 57 Cal.4th 482, 515 (Maciel ); People v.
                                   4                       Lopez (2013) 56 Cal.4th 1028, 1071, disapproved on another
                                                           ground in People v. Rangel (2016) 62 Cal.4th 1192, 1215–
                                   5                       1216.) We see no reason to further address defendant’s
                                                           contention, especially in light of the fact that we are bound by
                                   6                       the decisions of our Supreme Court (Auto Equity Sales, Inc. v.
                                                           Superior Court (1962) 57 Cal.2d 450, 455).
                                   7
                                       Camacho, 2016 WL 3680119, at *11.
                                   8
                                                 Respondent notes that the state appellate court considered only California law when
                                   9
                                       it rejected Petitioner’s, and argues that “[t]his claim is not cognizable because federal
                                  10
                                       habeas relief is available only to state prisoners who are ‘in custody in violation of the
                                  11
                                       Constitution or laws or treaties of the United States.’” (Ans. at 20 (citation omitted).)
                                  12
Northern District of California




                                       Respondent is correct on both fronts. The Supreme Court has repeatedly held that the
 United States District Court




                                  13
                                       federal habeas writ is unavailable for violations of state law or for alleged error in the
                                  14
                                       interpretation or application of state law. See Swarthout v. Cooke, 131 S. Ct. 859, 861-62
                                  15
                                       (2011); Estelle v. McGuire, 502 U.S. 62, 67-68 (1991); Engle v. Isaac, 456 U.S. 107, 119
                                  16
                                       (1982); Peltier v. Wright, 15 F.3d 860, 861-62 (9th Cir. 1994); see, e.g., Little v. Crawford,
                                  17
                                       449 F.3d 1075, 1082 (9th Cir. 2006) (claim that state supreme court misapplied state law
                                  18
                                       or departed from its earlier decisions does not provide a ground for habeas relief); Moore
                                  19
                                       v. Rowland, 367 F.3d 1199, 1200 (9th Cir. 2004) (per curiam) (state’s violation of its
                                  20
                                       separation-of-powers principles does not give rise to a federal due process violation);
                                  21
                                       Stanton v. Benzler, 146 F.3d 726, 728 (9th Cir. 1998) (state law determination that arsenic
                                  22
                                       trioxide is a poison as a matter of law and not an element of the crime for jury
                                  23
                                       determination is not open to challenge on federal habeas review); Franklin v. Henry, 122
                                  24
                                       F.3d 1270, 1272-73 (9th Cir. 1997) (court was bound by state court finding that a violation
                                  25
                                       of state law had occurred, but still had to consider whether the violation amounted to a
                                  26
                                       federal constitutional error). Because Petitioner’s first claim is based purely on state law
                                  27
                                       of which the interpretation or application is not cognizable in federal habeas, see
                                  28
                                                                                                       17
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                   1   Swarthout, 131 S. Ct. at 861-62; Estelle, 502 U.S. at 67-68, it is not cognizable.
                                   2             2.        Procedurally Defaulted Claims
                                   3             Respondent argues that Claims 2, 4, 5, 6A, 7, and 8A have been procedurally
                                   4   defaulted because Petitioner did not object in the trial court. (See generally, Ans.) A
                                   5   review of the record reveals that Petitioner, in fact, failed to object at trial. (See generally,
                                   6   Ex. 13 (“Transcript”).) The state appellate court found the failure to object dispositive of
                                   7   Claims 2, 4, 5, 6A, 7, and 8A. See generally, Camacho, 2016 WL 3680119. Accordingly,
                                   8   these claims were procedurally defaulted.
                                   9                       a. The state appellate court’s findings
                                  10             In Claim 2, Petitioner argues that his convictions “based on conspiracy depend on
                                  11   uncorroborated accomplice testimony” and that this violates his due process. (Pet. at 15.)
                                  12   The state appellate court concluded that Petitioner’s claim was “both forfeited and
Northern District of California
 United States District Court




                                  13   unavailing.” Camacho, 2016 WL 3680119, at *8. The state appellate court explained that
                                  14   “[s]ome of the CALJIC accomplice instructions ultimately given to the jury were listed
                                  15   among defense counsel’s proposed jury instructions,” and “defense counsel lodged no
                                  16   objection to the court’s accomplice instructions proposed and ultimately given to the jury.”
                                  17   Id. Because Petitioner’s defense counsel did not object to these instructions at trial, the
                                  18   state appellate court concluded that this claim was forfeited. See id.
                                  19             In Claim 4, Petitioner argues that statements regarding Petitioner’s “participation in
                                  20   VFL crimes” were admitted in violation of Petitioner’s Fifth and Fourteenth Amendment
                                  21   rights. (Pet. at 24.) The state appellate court concluded there was no error on the part of
                                  22   the trial court, because “defense counsel should have made a specific objection,” but
                                  23   “failed to make an appropriate objection.” Camacho, 2016 WL 3680119, at *12.
                                  24             In Claim 5, Petitioner argues that the trial court “erred by letting the jury use
                                  25   [Petitioner’s] 2006 arrest for gun possession” as evidence of his participation in the
                                  26   conspiracy, and that this error violates Petitioner’s Fifth and Fourteenth Amendment
                                  27   rights. (Pet. at 28.) The state appellate court “conclude[d] defendant’s claim of error is
                                  28
                                                                                                       18
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                   1   forfeited as he made no objection to the trial court’s ruling on the two grounds he now
                                   2   asserts on appeal.” Camacho, 2016 WL 3680119, at *13.
                                   3             In Claim 6A, Petitioner argues that his right against self-incrimination was violated
                                   4   by the admission of his “acknowledgment of [gang] membership to a jail intake officer.”
                                   5   (Pet. at 33.) The state appellate court noted that defense counsel “failed to object to the
                                   6   admission of any portion of” the intake officer’s testimony. Camacho, 2016 WL 3680119,
                                   7   at *14.
                                   8             In Claim 7, Petitioner argues that the trial court erred in giving the jury instruction
                                   9   CALJIC 2.11.5, which “directed the jury not to speculate why [certain] accomplice-
                                  10   informants were not being prosecuted.” (Pet. at 37.) The state appellate court
                                  11   “conclude[d] defendant ha[d] forfeited appellate review” because “[a]t no time did defense
                                  12   counsel object to the use of” that jury instruction. Camacho, 2016 WL 3680119, at *15.
Northern District of California
 United States District Court




                                  13             In Claim 8A, Petitioner argues that the prosecutor engaged in misconduct during
                                  14   Petitioner’s criminal trial, in that the prosecutor attacked defense counsel’s integrity, and
                                  15   that this misconduct violated Petitioner’s right to due process. (See Pet. at 41.) The state
                                  16   appellate court “conclude[d] the argument [was] not preserved for appellate review,” and
                                  17   that “defendant ha[d] forfeited his claim of error as he did not object or request an
                                  18   admonition in the trial court.” Camacho, 2016 WL 3680119, at *16, 17.
                                  19             Thus, the state appellate court reached particularized, record-based findings that
                                  20   petitioner failed to object as to Claims 2, 4, 5, 6A, 7, and 8A.
                                  21                       b. Analysis
                                  22             A federal court will not review questions of federal law decided by a state court if
                                  23   the decision also rests on a state law ground that is independent of the federal question and
                                  24   adequate to support the judgment. Coleman v. Thompson, 501 U.S. 722, 729-30 (1991).
                                  25   In the context of direct review by the United States Supreme Court, the “adequate and
                                  26   independent state ground” doctrine goes to jurisdiction; in federal habeas cases, in
                                  27   whatever court, it is a matter of comity and federalism. Id. The procedural default rule is
                                  28
                                                                                                       19
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                   1   a specific instance of the more general “adequate and independent state grounds” doctrine.
                                   2   Wells v. Maass, 28 F.3d 1005, 1008 (9th Cir. 1994). In cases in which a state prisoner has
                                   3   defaulted his federal claims in state court pursuant to an independent and adequate state
                                   4   procedural rule, federal habeas review of the claims is barred unless the prisoner can
                                   5   demonstrate cause for the default and actual prejudice as a result of the alleged violation of
                                   6   federal law, or demonstrate that failure to consider the claims will result in a fundamental
                                   7   miscarriage of justice. Coleman, 501 U.S. at 750.
                                   8             Here, the state appellate court rejected Claims 2, 4, 5, 6A, 7, and 8A because
                                   9   Petitioner did not make the necessary objections in trial court. See Camacho, 2016 WL
                                  10   3680119, at *8-17. The Ninth Circuit has specifically held that failure to comply with the
                                  11   California contemporaneous objection rule results in a procedural default. See Fairbank v.
                                  12   Ayers, 650 F.3d 1243, 1256-57 (9th Cir. 2011); Rich v. Calderon, 187 F.3d 1064, 1069-70
Northern District of California
 United States District Court




                                  13   (9th Cir. 1999). Moreover, the Ninth Circuit has applied California’s contemporaneous
                                  14   objection rule in affirming denial of a federal petition on grounds of procedural default
                                  15   where there was a complete failure to object at trial. See Inthavong v. Lamarque, 420 F.3d
                                  16   1055, 1058 (9th Cir. 2005); Paulino v. Castro, 371 F.3d 1083, 1092-93 (9th Cir. 2004);
                                  17   Vansickel v. White, 166 F.3d 953, 957-58 (9th Cir. 1999). Accordingly, this Court cannot
                                  18   reach the merits of Claims 2, 4, 5, 6A, 7, and 8A because those claims were procedurally
                                  19   defaulted. See Coleman, 501 U.S. at 729-30.
                                  20

                                  21             There is an exception to procedural default, which applies when a petitioner shows
                                  22   “cause” for the failure to comply with the state procedural rule and “prejudice” arising
                                  23   from the default, or that the failure to consider the claim will result in a fundamental
                                  24   miscarriage of justice. Coleman, 501 U.S. at 750. To establish cause, a petitioner must
                                  25   show that “some objective factor external to the defense impeded counsel’s efforts to
                                  26   comply with the State’s procedural rule.” Murray v. Carrier, 477 U.S. 478, 488 (1986). To
                                  27   establish a “fundamental miscarriage of justice,” a petitioner must demonstrate “a
                                  28
                                                                                                       20
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                   1   constitutional violation has probably resulted in the conviction of one who is actually
                                   2   innocent.” Wood v. Ryan, 693 F.3d 1104, 1117-18 (9th Cir. 2012) (internal quotation
                                   3   omitted). A claim of actual innocence is rarely met and must be based on reliable evidence
                                   4   not presented at trial. Casey v. Moore, 386 F.3d 896, 921 n.27 (9th Cir. 2004).
                                   5                               1. Petitioner did not raise cause as to Claims 2, 4, 6, and 7.
                                   6             As to Claims 2, 4, 5, and 7, Petitioner has not made any showing of cause.2 The
                                   7   Petition makes no mention of why defense counsel failed to object to the events of which
                                   8   Claims 2, 4, 5, and 7 complain.3 (See generally, Pet.) Such an explanation is the sine qua
                                   9   non of a cause showing. See Carrier, 477 U.S. at 488 (requiring a petitioner to identify
                                  10   some “objective factor external to the defense”); see also Buffalo v. Sunn, 854 F.2d 1158,
                                  11   1163-64 (9th Cir. 1988) (lockdown by prison officials established cause); Frost v. Gilbert,
                                  12   835 F.3d 883, 889 (9th Cir. 2016) (en banc) (cause for failing to raise Brady and Napue
Northern District of California
 United States District Court




                                  13   violations existed when prosecution suppressed exculpatory evidence). Nor did the
                                  14   Petition argue that Petitioner was factually innocent (see generally, Pet.), as is required to
                                  15   establish that a fundamental miscarriage of justice will occur, see Wood v. Ryan, 693 F.3d
                                  16   at 1117-18. As Petitioner failed to file a Traverse, despite being given three extensions of
                                  17   time to do so, he likewise did not establish cause or a miscarriage of justice in such a
                                  18   document.
                                  19             The Ninth Circuit has recognized that the petitioner bears the burden of establishing
                                  20   cause and prejudice, or a fundamental miscarriage of justice. See Madrid v. Gregoire, 187
                                  21   F.3d 648 (9th Cir. 1999) (finding petitioner had not borne his burden of establishing
                                  22   cause); Woolery v. Arave, 8 F.3d 1325, 1331 (9th Cir. 1993) (“the burden of showing
                                  23   ‘cause and prejudice’ is on the petitioner”); Blumberg v. Cal. Med. Facility, 967 F.2d 584
                                  24   (9th Cir. 1992) (“The burden is on the petitioner to show cause and prejudice.”). Because
                                  25
                                       2
                                  26     If insufficient cause is shown, a court need not reach the prejudice question. Smith v.
                                       Baldwin, 510 F.3d 1127, 1147 (9th Cir. 2007).
                                       3
                                  27     Petitioner argues that Claims 6A and 8A were the result of ineffective assistance of
                                       counsel. These arguments fail for the reasons stated infra.
                                  28
                                                                                                       21
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                   1   Petitioner did not even attempt to carry this burden as to Claims 2, 4, 5, and 7, these claims
                                   2   have been procedurally defaulted.
                                   3                               2. Petitioner raised, but did not establish, cause as to Claims 6A
                                   4                                    and 8A.
                                   5             As to Claim 6A, Petitioner argues that his counsel provided ineffective assistance
                                   6   by failing to object to the admission of Petitioner’s statement that he was a Sureño. (See
                                   7   Pet. at 27-30.) To establish good cause on the ground of ineffective assistance of counsel,
                                   8   a petitioner must show that (1) counsel made errors so serious that counsel was not
                                   9   functioning as the counsel guaranteed the defendant by the Sixth Amendment, and (2) the
                                  10   deficient performance prejudiced the defense. Loveland v. Hatcher, 231 F.3d 640, 644
                                  11   (9th Cir. 2000) (quoting Strickland v. Washington, 466 U.S. 668, 687 (1984)).
                                  12             Petitioner raised this ineffective assistance argument to the state appellate court, and
Northern District of California
 United States District Court




                                  13   “argue[d] that his claim of error is cognizable on direct appeal because there can be no
                                  14   valid strategic reason why counsel would not have objected to the evidence.” Camacho,
                                  15   2016 WL 3680119, at *14. The state appellate court concluded that, even assuming the
                                  16   admission of Petitioner’s statement was erroneous, “there was no prejudicial error”
                                  17   because “defendant’s ‘gang affiliation was amply established by independent and
                                  18   uncontradicted evidence.’” Id. at *15. Specifically, the state appellate court noted that
                                  19   Petitioner’s VFL membership was established by the testimony of four other VFL
                                  20   members, as well as by expert testimony, and the fact that Petitioner possessed “gang
                                  21   drawings and graffiti and notebooks with the notations of “Sur” and “13.’” Id. As
                                  22   discussed more fully below, see Section III.B.4.a, the Court agrees with the state appellate
                                  23   court that this evidence was sufficient to establish Petitioner’s VFL membership even
                                  24   without admission of Petitioner’s statement, and so Petitioner has not shown he was
                                  25   prejudiced by counsel’s failure to object.
                                  26             As to Claim 8A, Petitioner argues the failure to object was caused by ineffective
                                  27   assistance of counsel. (See Pet. at 42 (“Appellant would respectfully like to add to this
                                  28
                                                                                                       22
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                   1   claim that trial defense counsel rendered ineffective assistance by failing to object . . . .”).)
                                   2   Petitioner did not raise this argument to the state appellate court. (See Ex. 6 at 97-99
                                   3   (opening brief, not arguing that trial counsel should have objected to the prosecutor’s
                                   4   alleged misconduct); see generally Exs. 8 and 9 (reply brief and supplemental opening
                                   5   brief, failing to argue about prosecutorial misconduct at all).) To serve as “cause,” the
                                   6   claim of ineffective assistance of counsel must have been presented as an independent
                                   7   claim to the state courts. See Carrier, 477 U.S. at 489. Here, because Petitioner failed to
                                   8   argue to the state appellate court that his trial counsel was ineffective in not objecting to
                                   9   the prosecutor’s misconduct, Petitioner has failed to establish cause as to Claim 8A.
                                  10             Because Respondent has shown that Claims 2, 4, 5, 6A, 7, and 8A were
                                  11   procedurally defaulted, and because Petitioner fails to establish cause and prejudice for his
                                  12   procedural default, this Court cannot reach the merits of those claims.
Northern District of California
 United States District Court




                                  13             3.        Sufficiency of Evidence Claim
                                  14               In Claim 3, Petitioner argues there was insufficient evidence to support his
                                  15   conviction for the murder of Rico McIntosh. Petitioner argues that the murder of Rico
                                  16   McIntosh was not “a reasonably foreseeable consequence” of the VFL conspiracy, and
                                  17   disputes the geographic breadth with which the VFL conspiracy was defined. (See Pet. at
                                  18   21-23.) Petitioner contends that the VFL conspiracy only reached the city of Richmond,
                                  19   and so crimes committed in the city of San Pablo were not a reasonably foreseeable
                                  20   consequence of the conspiracy. (See id. at 21.) He argues that the shooting of Rico
                                  21   McIntosh in San Pablo was an “independent, spontaneous act,” for which he should not be
                                  22   vicariously liable. (Id. at 23.)
                                  23             On direct appeal, the state appellate court rejected Petitioner’s claim:
                                  24                              Defendant also argues his conviction for the McIntosh
                                                           murder should be reversed because that murder was not
                                  25                       committed in furtherance of the conspiracy alleged in count
                                                           2. Relying on isolated portions of the trial evidence and the
                                  26                       prosecutor’s closing remarks, defendant specifically contends
                                                           the scope of the conspiracy as alleged in count 2 was ”never
                                  27                       more” than an agreement by VFL gang members to “take back
                                                           the hood” by committing crimes against rival Nortenos in
                                  28
                                                                                                       23
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                                           Richmond only, and therefore, the alleged conspiracy did not
                                   1                       encompass the McIntosh murder, which took place in San Pablo.
                                                           However, consistent with the evidence provided by Sanchez and
                                   2                       Cervantes, [FN 20] the jury reasonably could find that the scope
                                                           of the conspiracy to “take back the hood” in late 2007 and early
                                   3                       2008 was an agreement among VFL gang members to regain
                                                           street respect for the gang by the commission of violent acts in
                                   4                       the area claimed as Sureno territory within Richmond and the
                                                           shooting and beating of rival Norteno gang members in
                                   5                       Richmond as well as their claimed gang territory of San
                                                           Pablo. The portions of the evidence mentioned by defendant in
                                   6                       support of his appellate argument were “submitted to the jury
                                                           [and] w[ere] apparently disbelieved by them. The jurors were
                                   7                       entitled to base their verdict upon the reasonable inferences to
                                                           be drawn from the testimony offered by the prosecution and
                                   8                       were not bound to accept the evidence [relied on] by the defense
                                                           in opposition to such inferences.” (People v. Thomas (1933) 135
                                   9                       Cal.App. 654, 659 (Thomas ).) Additionally, the prosecutor, in
                                                           his closing remarks, did not limit the scope of the conspiracy to
                                  10                       “an agreement to ‘take back the hood’ in Richmond from rival
                                                           Nortenos,” as defendant argues. Instead, the prosecutor
                                  11                       expressly urged the jury to consider the charge of conspiracy as
                                                           alleged in count 2 in the following manner: “So let’s talk about
                                  12                       why the defendant is guilty of conspiracy.... The adoption by a
Northern District of California
 United States District Court




                                                           person of the criminal design and criminal intent entertained in
                                  13                       common by others, and of its object and purposes, is all that is
                                                           necessary to make that person a co-conspirator. [¶] So, ...
                                  14                       [O]bviously, there is no direct evidence that the defendant sat
                                                           down with Gama or somebody else and said, hey, what are we
                                  15                       doing, oh, we are bringing the hood back. What does that mean,
                                                           we are going to attack rivals. There is none of that. [¶] ... [¶] The
                                  16                       defendant on February 16th, 2008, clearly showed that he had
                                                           adopted the design of the conspiracy. He went hunting in rival
                                  17                       gang territory. And he killed Luis Perez. Just according to the
                                                           plan of the conspiracy, which is to attack rival gang members in
                                  18                       their territory. [¶] The act of one conspirator pursuant to or in
                                                           furtherance of the common design of the conspiracy is the act of
                                  19                       all conspirators. [¶] ... [O]nce you decide that a defendant is a
                                                           conspirator, his fellow co-conspirators, all of these guys, their
                                  20                       acts, ... the acts of Scrappy, Gomez, Mota when they killed Rico
                                                           McIntosh, despite the fact that the defendant wasn’t there, those
                                  21                       are his acts, because they have occurred in furtherance of the
                                                           common design of the conspiracy. [¶] It is not necessary to show
                                  22                       a meeting of the alleged conspirators or the making of an express
                                                           or formal agreement. The formation of a conspiracy may be
                                  23                       inferred from all circumstances tending to show the common
                                                           intent, either by direct or circumstantial evidence.” (Italics
                                  24                       added.)
                                  25                                 [FN20: According to Sanchez, when Elizalde
                                                                     became the VFL gang leader, Elizalde contacted
                                  26                                 Sanchez and told him he was still in the VFL
                                                                     gang. Elizalde told other gang members that they
                                  27                                 “needed to bring the gang back [and] ... put them
                                                                     [on] top.” Elizalde’s plan was to first recruit new
                                  28
                                                                                                       24
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                                                     people and then start taking them to the streets,
                                   1                                 “start being violent, shootouts, drive-bys,” and
                                                                     attacking Norteno gang members, to improve the
                                   2                                 reputation of the VFL. According to Cervantes,
                                                                     in late 2007 and early 2008, the VFL and ML
                                   3                                 gangs were planning to come back up and get
                                                                     their names back up on the street and expand
                                   4                                 recruiting members by “just going to get most of
                                                                     the Nortenos out of Richmond and San Pablo by
                                   5                                 whooping them, making them get out of there.
                                                                     Killing them [or] whatever it takes to get them
                                   6                                 out of there.”]
                                   7                              Nor do we see any merit to defendant’s contention that
                                                           his conviction for the McIntosh murder should be reversed
                                   8                       because that murder was not a reasonably foreseeable
                                                           consequence of the conspiracy alleged in count 2. Again relying
                                   9                       on isolated portions of the trial testimony, defendant contends
                                                           the McIntosh murder, committed while he was incarcerated, was
                                  10                       an independent spur of the moment act committed by Mota, an
                                                           alleged member of the VFL gang, and Gomez, the actual
                                  11                       shooter, who was a member of the ML gang, and not a VFL gang
                                                           member. However, both Mota and Gomez were named as
                                  12                       alleged co-conspirators in the indictment filed against
Northern District of California
 United States District Court




                                                           defendant. At the time of the conspiracy alleged in count 2, the
                                  13                       VFL gang had a close relationship with the ML gang, an
                                                           “upcoming” Sureno gang, but there was a split in the ML
                                  14                       leadership, and, therefore, according to Sanchez, some of the
                                                           ML gang members “were running with [VFL], when we went to
                                  15                       do drive-bys or something like that they were with [the VFL]....
                                                           Sanchez further claimed that Gomez “put in work” for the VFL
                                  16                       gang and “should have been a VFL” gang member.
                                                           Consequently, the jury reasonably could find that Gomez was a
                                  17                       member of the ML gang but sufficiently identified as a member
                                                           of the VFL gang so as to be considered a VFL gang member and
                                  18                       a member of the conspiracy alleged in count 2. The portions of
                                                           the evidence mentioned by defendant in support of his appellate
                                  19                       argument were “submitted to the jury [and] w[ere] apparently
                                                           disbelieved by them. The jurors were entitled to base their
                                  20                       verdict upon the reasonable inferences to be drawn from the
                                                           testimony offered by the prosecution and were not bound to
                                  21                       accept the evidence [relied on] by the defense in opposition to
                                                           such inferences.” (Thomas, supra, 135 Cal.App. at p. 659.)
                                  22                       Additionally, the trial court explicitly and appropriately advised
                                                           the jurors that they were to decide the scope of the conspiracy
                                  23                       and the duration and the goals of the conspiracy. “[H]ow far the
                                                           subsequent conduct of defendant[ ] went to establish a
                                  24                       conspiracy, and to what extent [he was] involved in it, whe[re
                                                           and when] that conspiracy had its origin ...; whether the crime
                                  25                       alleged was committed in pursuance of the conspiracy found to
                                                           have been formed, or was the act of some of the persons present,
                                  26                       done ‘as a fresh and independent product of the minds of some
                                                           of them, and outside of and foreign to the common design,’ were
                                  27                       questions exclusively with the jury.” (People v. Holmes (1897)
                                                           118 Cal. 444, 457.)
                                  28
                                                                                                       25
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                   1   Camacho, 2016 WL 3680119, at *10–11.
                                   2             The Due Process Clause “protects the accused against conviction except upon proof
                                   3   beyond a reasonable doubt of every fact necessary to constitute the crime with which he is
                                   4   charged.” In re Winship, 397 U.S. 358, 364 (1970). A state prisoner who alleges that the
                                   5   evidence in support of his state conviction cannot be fairly characterized as sufficient to
                                   6   have led a rational trier of fact to find guilt beyond a reasonable doubt therefore states a
                                   7   constitutional claim, see Jackson v. Virginia, 443 U.S. 307, 321 (1979), which, if proven,
                                   8   entitles him to federal habeas relief, see id. at 324.
                                   9             The Supreme Court has emphasized that “Jackson claims face a high bar in federal
                                  10   habeas proceedings . . . .” Coleman v. Johnson, 566 U.S. 650, 651 (2012) (per curiam)
                                  11   (finding that the 3rd Circuit “unduly impinged on the jury’s role as factfinder” and failed
                                  12   to apply the deferential standard of Jackson when it engaged in “fine-grained factual
Northern District of California
 United States District Court




                                  13   parsing” to find that the evidence was insufficient to support petitioner’s conviction). A
                                  14   federal court reviewing collaterally a state court conviction does not determine whether it
                                  15   is satisfied that the evidence established guilt beyond a reasonable doubt. Payne v. Borg,
                                  16   982 F.2d 335, 338 (9th Cir. 1992), cert. denied, 510 U.S. 843 (1993); see, e.g., Coleman,
                                  17   566 U.S. at 656 (“the only question under Jackson is whether [the jury’s finding of guilt]
                                  18   was so insupportable as to fall below the threshold of bare rationality”). Instead, the
                                  19   federal court “determines only whether, ‘after viewing the evidence in the light most
                                  20   favorable to the prosecution, any rational trier of fact could have found the essential
                                  21   elements of the crime beyond a reasonable doubt.’” Payne, 982 F.2d at 338 (quoting
                                  22   Jackson, 443 U.S. at 319). Only if no rational trier of fact could have found proof of guilt
                                  23   beyond a reasonable doubt, has there been a due process violation. Jackson, 443 U.S. at
                                  24   324; Payne, 982 F.2d at 338.
                                  25             After AEDPA, a federal habeas court applies the standards of Jackson with an
                                  26   additional layer of deference. See Juan H. v. Allen, 408 F.3d 1262, 1274 (9th Cir. 2005).
                                  27   Generally, a federal habeas court must ask whether the operative state court decision
                                  28
                                                                                                       26
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                   1   reflected an unreasonable application of Jackson to the facts of the case. Coleman, 566
                                   2   U.S. at 651; Juan H., 408 F.3d at 1275 (quoting 28 U.S.C. § 2254(d)). Thus, if the state
                                   3   court affirms a conviction under Jackson, the federal court must apply § 2254(d)(1) and
                                   4   decide whether the state court’s application of Jackson was objectively unreasonable. See
                                   5   McDaniel v. Brown, 558 U.S. 120, 132-33 (2010); Sarausad v. Porter, 479 F.3d 671, 677-
                                   6   78 (9th Cir. 2007). To grant relief, therefore, a federal habeas court must conclude that
                                   7   “the state court’s determination that a rational jury could have found that there was
                                   8   sufficient evidence of guilt, i.e., that each required element was proven beyond a
                                   9   reasonable doubt, was objectively unreasonable.” Boyer v. Belleque, 659 F.3d 957, 964-
                                  10   965 (9th Cir. 2011).
                                  11             Here, the Court cannot conclude that the state appellate court’s determination “was
                                  12   objectively unreasonable.” As Respondent argues, “[t]here was ample evidence that the
Northern District of California
 United States District Court




                                  13   VFL gang committed assaults outside of Richmond in order to gain respect and promote
                                  14   the gang.” (Ans. at 19.) First, at least three VFL members testified that leader “Gama”
                                  15   wanted to “bring the gang back” by, among other things, “being violent, shootouts, drive-
                                  16   bys, beating you up, whatever.” (Tr. at 1316:8-21, 1427:22-25 (Sanchez), 1946:3-10
                                  17   (Azamar).) Specifically, VFL was to “bring the hood back” by “shooting and beat[ing]”
                                  18   members of the rival Norteños gang. (Id. at 1326:14-23 (Sanchez), 1946:3-10 (Azamar,
                                  19   explaining that VFL would “bring the hood back” by engaging in violence against
                                  20   Norteños), 3525:5-19 (Ruelas, explaining that VFL members would “drive around . . .
                                  21   Pablo and stuff like that, just go looking for people to kill”).) These VFL members also
                                  22   testified that VFL members went to San Pablo specifically to look for Norteños and, when
                                  23   they found Norteños, attacked them. (Id. at 1281:9-1283:26, 1311:16-1312:18, 1438:11-
                                  24   27.) In fact, as part of the conspiracy, Petitioner went to San Pablo and shot Luis Perez,
                                  25   because Luiz Perez was dressed in red, the color of the Norteños. See Camacho, 2016 WL
                                  26   3680119, at *3. In light of testimony from other VFL members that the conspiracy
                                  27   extended to hunting and killing Norteños in San Pablo, and the fact that Petitioner went to
                                  28
                                                                                                       27
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                   1   San Pablo and shot someone he believed to be a Norteño, it was not “objectively
                                   2   unreasonable” for the state appellate court to conclude that a rational jury could have found
                                   3   the conspiracy extended to San Pablo. Accordingly, there was sufficient evidence of guilt.
                                   4             Accordingly, Petitioner is not entitled to relief on Claim 3.
                                   5             4.        Ineffective Assistance Claims
                                   6             Petitioner’s Claim 6 complains of the admission of Petitioner’s statement to a jail
                                   7   officer, and his Claim 8 complains of prosecutorial misconduct. As part of Claims 6 and 8,
                                   8   Petitioner argues that his trial counsel provided ineffective assistance by failing to object to
                                   9   the admission and misconduct, respectively. (See Pet. at 33-36, 42.) As noted, supra, the
                                  10   Court will refer to the ineffective assistance claims as Claim 6B and Claim 8B.
                                  11             Claims 6B and 8B are without merit. In order to prevail on a Sixth Amendment
                                  12   ineffectiveness of counsel claim, Petitioner must establish two things. First, he must
Northern District of California
 United States District Court




                                  13   establish that counsel’s performance was deficient, i.e., that it fell below an “objective
                                  14   standard of reasonableness” under prevailing professional norms. Strickland v.
                                  15   Washington, 466 U.S. 668, 687-88 (1984). Second, he must establish that he was
                                  16   prejudiced by counsel’s deficient performance, i.e., that “there is a reasonable probability
                                  17   that, but for counsel’s unprofessional errors, the result of the proceeding would have been
                                  18   different.” Id. at 694. A court need not determine whether counsel’s performance was
                                  19   deficient before examining the prejudice suffered by the defendant as the result of the
                                  20   alleged deficiencies. Id. at 697.
                                  21             A “doubly” deferential judicial review is appropriate in analyzing ineffective
                                  22   assistance of counsel claims under § 2254. See Cullen v. Pinholster, 131 S. Ct. 1388,
                                  23   1410-11 (2011); Harrington v. Richter, 131 S. Ct. 770, 788 (2011) (same); Premo v.
                                  24   Moore, 131 S. Ct. 733, 740 (2011) (same). The general rule of Strickland, i.e., to review a
                                  25   defense counsel’s effectiveness with great deference, gives the state courts greater leeway
                                  26   in reasonably applying that rule, which in turn “translates to a narrower range of decisions
                                  27   that are objectively unreasonable under AEDPA.” Cheney v. Washington, 614 F.3d 987,
                                  28
                                                                                                       28
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                   1   995 (9th Cir. 2010) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). When §
                                   2   2254(d) applies, “the question is not whether counsel’s actions were reasonable. The
                                   3   question is whether there is any reasonable argument that counsel satisfied Strickland’s
                                   4   deferential standard.” Harrington, 131 S. Ct. at 788.
                                   5                       a. Claim 6B
                                   6             Petitioner argues that his trial counsel erred in failing to object to the admission of
                                   7   Petitioner’s statement to a jail officer, that Petitioner was a member of VFL. (See Pet. at
                                   8   33-36.) The state appellate court considered and rejected this argument:
                                   9                               On appeal, defendant argues the trial court erred in
                                                           admitting Deputy Sheriff Trindade’s testimony because there
                                  10                       was no evidence that defendant was given Miranda warnings
                                                           before the officer questioned defendant about his gang
                                  11                       affiliation. Defendant concedes his trial counsel did not object
                                                           to Deputy Sheriff Trindade’s testimony, but argues that his
                                  12                       claim of error is cognizable on direct appeal because there can
Northern District of California
 United States District Court




                                                           be no valid strategic reason why counsel would not have
                                  13                       objected to the evidence. He further asserts his trial counsel’s
                                                           failure to object was prejudicial because his admission of gang
                                  14                       membership “was certainly the prosecution’s strongest evidence
                                                           on the issue, and thoroughly disabled the defense from making
                                  15                       any argument to the contrary.” According to defendant, had the
                                                           evidence been objected to and excluded, there is a reasonable
                                  16                       probability that at least some of the jury’s findings in this case
                                                           would have been different and more favorable to him. We
                                  17                       conclude defendant’s arguments are unavailing.
                                                                   As defendant concedes, his trial counsel failed to object
                                  18                       to the admission of any portion of Deputy Sheriff Trindade’s
                                                           testimony. Consequently, we do not know what the witness
                                  19                       would have said had he been asked if defendant had been
                                                           informed and waived his Miranda rights before responding to
                                  20                       the question about gang affiliation. Because the record does not
                                                           show whether or not defendant was advised of
                                  21                       his Miranda rights before he admitted being a Sureno gang
                                                           member, defendant’s claim of ineffective assistance of counsel
                                  22                       cannot be resolved on this appeal. As an appellate court we
                                                           cannot declare that Deputy Sheriff Trindade acted improperly
                                  23                       when he questioned defendant, find that it was error for the trial
                                                           court to admit the evidence, “and brand a defense attorney
                                  24                       incompetent unless [we] can be truly confident all the relevant
                                                           facts have been developed and [Deputy Sheriff Trindade] and
                                  25                       [the] prosecution had a full opportunity to defend the
                                                           admissibility of the evidence.” (People v. Mendoza Tello (1997)
                                  26                       15 Cal.4th 264, 267.) “ ‘When ... the record sheds no light on
                                                           why counsel acted or failed to act in the manner challenged, the
                                  27                       reviewing court should not speculate as to counsel’s reasons....
                                                           Because the appellate record ... does not show the reasons for
                                  28
                                                                                                       29
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                                           defense counsel’s actions or omissions, a claim of ineffective
                                   1                       assistance of counsel should ... be made in a petition for writ of
                                                           habeas corpus, not on appeal.’ (People v. Diaz (1992) 3 Cal.4th
                                   2                       495, 557, 558.)” (People v. Lucero (2000) 23 Cal.4th 692, 728–
                                                           729.) Even if Deputy Sheriff Trindade’s testimony of
                                   3                       defendant’s admission of gang membership was elicited in
                                                           violation of Miranda, as we more fully explain below, we would
                                   4                       conclude on this record that defendant has failed to meet his
                                                           burden of demonstrating prejudice under any standard of review.
                                   5                       (Strickland v. Washington (1984) 466 U.S. 668, 687,
                                                           694; Chapman, supra, 386 U.S. at p. 24; Watson, supra, 46
                                   6                       Cal.2d at p. 838.)
                                                                   “In Pennsylvania v. Muniz (1990) 496 U.S. 582 [110
                                   7                       L.Ed.2d 528, 110 S.Ct. 2638, 110 L.Ed.2d 528] (Muniz ), the
                                                           plurality opinion recognized a ‘ “routine booking question”
                                   8                       exception which exempts from Miranda ’s coverage questions
                                                           to secure the “biographical data necessary to complete booking
                                   9                       or pretrial services.” ‘ (Muniz, at p. 601 (plur. opn. of Brennan,
                                                           J.).) Quoting an amicus curiae brief, the plurality noted: ‘
                                  10                       “recognizing a ‘booking exception’ to Miranda does not mean,
                                                           of course, that any question asked during the booking process
                                  11                       falls within that exception. Without obtaining a waiver of the
                                                           suspect’s Miranda rights, the police may not ask questions, even
                                  12                       during booking, that are designed to elicit incriminatory
Northern District of California




                                                           admissions.” ‘ (Muniz, at p. 602, fn. 14.) [¶] A concurring and
 United States District Court




                                  13                       dissenting opinion in Muniz, joined by four justices, presumed
                                                           the validity of the ‘ “booking exception.” ‘ (Muniz, supra, 496
                                  14                       U.S. at p. 607 (conc. & dis. opn. of Rehnquist, C.J.).)” (People
                                                           v. Williams (2013) 56 Cal.4th 165, 187.) Thus, Miranda ’ s
                                  15                       “booking exception” is now well-recognized law. (Ibid.)
                                                                   In People v. Elizalde (2015) 61 Cal.4th 523 (Elizalde ),
                                  16                       our Supreme Court was faced with the issue of
                                                           whether Miranda ’s “well-recognized booking exception”
                                  17                       extended to “routine questions about gang affiliation, posed to
                                                           [a] defendant while processing him into jail on murder charges.”
                                  18                       (Id. at p. 527.) The court initially found “it is permissible
                                                           to ask arrestees questions about gang affiliation during the
                                  19                       booking process. Jail officials have an important institutional
                                                           interest in minimizing the potential for violence within the jail
                                  20                       population and particularly among rival gangs, which ‘ “spawn
                                                           a climate of tension, violence and coercion.” [Citation.]’
                                  21                       (Florence v. Board of Chosen Freeholders of County of
                                                           Burlington (2012) [566] U.S. __, __ [132 S.Ct. 1510, 1518].)”
                                  22                       (Elizalde, supra, at p. 541.) The court went on to hold that the
                                                           defendant’s answers to unadmonished gang questions posed in
                                  23                       that case were inadmissible in the prosecution’s case-in-chief.
                                                           (Ibid.) Nonetheless, the erroneous admission of the testimony
                                  24                       was subject to harmless error analysis under Chapman,
                                                           supra, 386 U.S. 18, and the court found the prosecution in that
                                  25                       case had met its burden of proving beyond a reasonable doubt
                                                           that the erroneous evidentiary ruling did not contribute to the
                                  26                       verdict. (Elizalde, supra, at p. 542.)
                                                                   In this case, we similarly conclude that even if Deputy
                                  27                       Sheriff Trindade’s testimony regarding defendant’s admission
                                                           of gang affiliation was erroneously admitted into evidence, there
                                  28
                                                                                                       30
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                                           was no prejudicial error under Chapman, supra, 386 U.S. 18.
                                   1                       The record reflects that defendant’s “gang affiliation was amply
                                                           established by independent and uncontradicted evidence” from
                                   2                       Sanchez, Ruelas, Antonio, and Menendez, who all testified they
                                                           knew defendant to be a VFL gang member at the relevant times.
                                   3                       (Elizalde, supra, 61 Cal.4th at p. 542.) Even if the jurors found
                                                           that Ruelas and Menendez were accomplices, together with
                                   4                       Sanchez, who was deemed to be an accomplice as a matter of
                                                           law, their testimony and out of court statements were adequately
                                   5                       corroborated by the testimony of San Pablo Police Detective
                                                           Robert Brady, an expert on Norteno and Sureno criminal street
                                   6                       gangs. (Id. at p. 542.) Brady opined that defendant was a VFL
                                                           gang member, based on, among other things, defendant’s
                                   7                       association with other VFL gang members, identifications by
                                                           gang member informants, and the fact that defendant was
                                   8                       carrying a blue bandana when he was arrested in February 2008.
                                                           The jury could also consider as corroborating evidence the
                                   9                       testimony of the police that gang drawings and graffiti and
                                                           notebooks with the notations of “Sur” and “13,” were found in
                                  10                       defendant’s residence after his arrest on February 28, 2008.
                                                           Accordingly, if the issue was properly before us, we would
                                  11                       conclude defendant’s claim of prejudicial error on this ground
                                                           fails.
                                  12
Northern District of California




                                       Camacho, 2016 WL 3680119, at *14-15.
 United States District Court




                                  13
                                                 Under a “doubly” deferential judicial review, the state appellate court did not
                                  14
                                       unreasonably apply Strickland in rejecting Petitioner’s argument. See Pinholster, 131 S.
                                  15
                                       Ct. at 1410-11; Harrington, 131 S. Ct. at 88. As noted, supra, the state appellate court
                                  16
                                       concluded that, even assuming the admission of Petitioner’s statement of gang affiliation
                                  17
                                       was erroneous, “there was no prejudicial error” because “defendant’s ‘gang affiliation was
                                  18
                                       amply established by independent and uncontradicted evidence.’” Id. at *15. The record
                                  19
                                       reveals that Petitioner’s VFL membership was independently established by the testimony
                                  20
                                       of other VFL members, by expert testimony, and by Petitioner’s possession of “gang
                                  21
                                       drawings and graffiti and notebooks with the notations of “Sur” and “13.’” Id. Because
                                  22
                                       Petitioner’s VFL membership was established by ample independent evidence, counsel’s
                                  23
                                       failure to object to the admission of Petitioner’s statement that he was a VFL member
                                  24
                                       cannot be said to have prejudiced Petitioner.
                                  25
                                                 Accordingly, Petitioner’s claim for ineffective assistance of counsel fails.
                                  26
                                                           b. Claim 6B
                                  27
                                                 In Claim 8B, Petitioner argues that defense counsel was ineffective in failing to
                                  28
                                                                                                       31
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                   1   object to prosecutorial misconduct, specifically to the maligning of defense counsel. (See
                                   2   Pet. at 36.) Petitioner did not raise Claim 8B to the state appellate court. (See Ex. 6 at 97-
                                   3   99 (opening brief, arguing the prosecutor engaged in misconduct, but not arguing that trial
                                   4   counsel should have objected); see generally, Exs. 8 and 9 (reply brief and supplemental
                                   5   opening brief, failing to argue about prosecutorial misconduct at all).) Accordingly,
                                   6   Petitioner has not exhausted this claim. See O’Sullivan v. Boerckel, 526 U.S. 838, 845
                                   7   (1999) (explaining that, to exhaust, a petitioner must invoke “one complete round of the
                                   8   State’s established appellate review process.”); see also 28 U.S.C. § 2254(b)(3) (“A State
                                   9   shall not be deemed to have waived the exhaustion requirement . . . unless the State,
                                  10   through counsel, expressly waives the requirement.”). While this Court may deny an
                                  11   unexhausted claim on the merits, see Cassett v. Stewart, 406 F.3d 614, 624 (9th Cir. 2005)
                                  12   (holding a court may deny an unexhausted petition that fails to raise a federal claim), it
Northern District of California
 United States District Court




                                  13   may not grant an unexhausted claim, see 28 U.S.C. § 2254(b)(1) (a habeas petition “shall
                                  14   not be granted unless it appears that . . . the applicant has exhausted the remedies”).
                                  15

                                  16             In addition to being unexhausted, Claim 8B fails on the merits. The record reveals
                                  17   that the prosecutor did not engage in misconduct, and so defense counsel was not
                                  18   ineffective for failing to object. The state appellate court held:
                                  19                               [T]he prosecutor’s closing remarks in rebuttal did not so
                                                           infect the trial with unfairness as to deny defendant his Fifth and
                                  20                       Fourteenth Amendment rights to due process or involve the use
                                                           of deceptive or reprehensible methods to attempt to persuade the
                                  21                       jury. “Although defendant singles out particular sentences to
                                                           demonstrate misconduct, we must view the statements in the
                                  22                       context of the argument as a whole.” (Cole, supra, 33 Cal.4th at
                                                           p. 1203.) “Each of the statements about defense counsel was
                                  23                       made in the context of rebutting a statement defense counsel had
                                                           made during his closing argument.” (Ibid.) Moreover, the
                                  24                       prosecutor did not improperly quote or present a misleading
                                                           version of the instructions as given by the trial court. “When the
                                  25                       comments are considered in context, there is no likelihood that
                                                           the jury would have understood the comments as anything
                                  26                       beyond criticism of defense counsel’s tactical approach in
                                                           argument and the defense view of the evidence in the case, as is
                                  27                       allowed. (People v. Huggins [ (2006) ] 38 Cal.4th [175,] 207;
                                                           [Cole, supra, p. 1203].) The comments did not constitute an
                                  28
                                                                                                       32
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                                           improper argument or an attack on counsel’s personal integrity.
                                   1                       (People v. Chatman (2006) 38 Cal.4th 344, 387 [42 Cal.Rptr.3d
                                                           621, 133 P.3d 534]; People v. Medina ( 1995) 11 Cal.4th 694,
                                   2                       758–759 [47 Cal.Rptr.2d 165, 906 P.2d 2].)” (Linton, supra, 56
                                                           Cal.4th at p. 1206; see Cole, supra, at pp. 1201, 1203–1204
                                   3                       [prosecutor’s comments in rebuttal that “defense counsel was
                                                           attempting to ‘mislead,’ ‘deceive,’ or give the ‘wrong idea’ to,
                                   4                       the jury; was ‘sneaky’; was ‘unfair’ to the jury and to the
                                                           characterization of evidence and the law; and ‘wasn’t being
                                   5                       straight’ with the jury,” did not constitute improper personal
                                                           attacks on defense counsel’s integrity or otherwise infect trial
                                   6                       “with such unfairness as to make the conviction a denial of due
                                                           process” or “involve ‘the use of deceptive or reprehensible
                                   7                       methods to attempt to persuade ... the jury’ “].) “We presume the
                                                           jurors treated ‘the comments as words spoken by an advocate in
                                   8                       an attempt to persuade’ (People v. Clair, supra, 2 Cal.4th [at p.]
                                                           663, fn. 8), and we find nothing in the record that would suggest
                                   9                       otherwise.” (Cole, supra, at p. 1204, fn.omitted.) Accordingly,
                                                           defendant’s claim of prosecutorial misconduct fails. [FN 21]
                                  10
                                                                     [FN21: We are not persuaded by defendant’s
                                  11                                 reliance on Hill, supra, 17 Cal.4th at p.
                                                                     832; People v. Vance (2010) 188 Cal.App.4th
                                  12                                 1182, 1200; People v. Thompson (1988) 45
Northern District of California
 United States District Court




                                                                     Cal.3d 86, 112, People v. Fierro (1991) 1
                                  13                                 Cal.4th 173, 212, and Cassim v. Allstate Ins.
                                                                     Co. (2004) 33 Cal.4th 780, 796. Those cases are
                                  14                                 factually inapposite from this case, and, in all
                                                                     events, do not warrant reversal of defendant’s
                                  15                                 convictions on the ground of prosecutorial
                                                                     misconduct.]
                                  16
                                       Camacho, 2016 WL 3680119, at *18.
                                  17
                                                 The record reveals that any objection to the prosecutor’s alleged misconduct would
                                  18
                                       have been meritless. Accordingly, the state appellate court’s rejection of this claim was
                                  19
                                       not unreasonable, because counsel did not give an incompetent performance in the trial
                                  20
                                       court. See Siripongs v. Calderon, 133 F.3d 732, 737 (9th Cir. 1998).
                                  21
                                                 A defendant’s due process rights are violated when a prosecutor’s misconduct
                                  22
                                       renders a trial “fundamentally unfair.” Darden v. Wainwright, 477 U.S. 168, 181 (1986).
                                  23
                                       Under Darden, the first issue is whether the prosecutor’s remarks were improper; if so, the
                                  24
                                       next question is whether such conduct infected the trial with unfairness. Tan v. Runnels,
                                  25
                                       413 F.3d 1101, 1112 (9th Cir. 2005); see also Deck v. Jenkins, 768 F.3d 1015, 1023 (9th
                                  26
                                       Cir. 2014) (recognizing that Darden is the clearly established federal law regarding a
                                  27
                                       prosecutor’s improper comments for AEDPA review purposes). A prosecutorial
                                  28
                                                                                                       33
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                   1   misconduct claim is decided “‘on the merits, examining the entire proceedings to
                                   2   determine whether the prosecutor’s remarks so infected the trial with unfairness as to make
                                   3   the resulting conviction a denial of due process.’” Johnson v. Sublett, 63 F.3d 926, 929
                                   4   (9th Cir. 1995); see Trillo v. Biter, 769 F.3d 995, 1001 (9th Cir. 2014) (“Our aim is not to
                                   5   punish society for the misdeeds of the prosecutor; rather, our goal is to ensure that the
                                   6   petitioner received a fair trial.”). Even if there was misconduct, a habeas petitioner is not
                                   7   entitled to relief unless the misconduct “‘had substantial and injurious effect or influence
                                   8   in determining the jury’s verdict.’” Brecht v. Abrahamson, 507 U.S. 619, 637 (1993)
                                   9   (quoting Kotteakos v. United States, 328 U.S. 750, 776 (1946)). In other words, state
                                  10   prisoners seeking federal habeas relief may obtain plenary review of constitutional claims
                                  11   of trial error, but are not entitled to habeas relief unless the error resulted in “actual
                                  12   prejudice.” Id. (citation omitted); see e.g., Johnson, 63 F.3d at 930 (finding prosecutorial
Northern District of California
 United States District Court




                                  13   vouching “could not have had substantial impact on the verdict necessary to establish
                                  14   reversible constitutional error” under Brecht).
                                  15             Here, a review of the record reveals that the challenged statements were not
                                  16   misconduct, and so counsel was not ineffective in failing to object to them.
                                  17             Petitioner first challenges the prosecutor’s statement to the jury that defense counsel
                                  18   was trying to “get you to take your eye off of what really happened, off of the truth.” (Pet.
                                  19   at 41.) Courts are instructed to consider, among other things, “whether the [prosecutor’s]
                                  20   comment was invited by defense counsel in summation.” Trillo v. Biter, 769 F.3d 995,
                                  21   1001 (9th Cir. 2014). A prosecutor may fairly rebut defense counsel’s contentions. See
                                  22   United States v. Bagley, 772 F.2d 482, 494 (9th Cir. 1985). Here, when the challenged
                                  23   statement is read in context, it is clear that the prosecutor was rebutting defense counsel’s
                                  24   arguments rather than maligning defense counsel personally:
                                  25                               That brings me to the next point I want to address, the
                                                           defense attorney criticized the job that the San Pablo Police
                                  26                       Department did in this case a lot.
                                                                   Part of that is because, ladies and gentlemen, is so
                                  27                       overwhelming in this case that it serves them that it is beneficial
                                                           to get you to look somewhere else.
                                  28
                                                                                                       34
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                                                   That Detective Gancasz, he is a jerk.
                                   1                               Brady, sarcastic.
                                                                   Detective Benone, he made up that really mean ruse
                                   2                       about the videotape.
                                                                   Criticism of the police to get to you take your eye off of
                                   3                       the ball, to get you to take your eye off of what really happened,
                                                           off of the truth.
                                   4                               Ladies and gentlemen, the San Pablo Police Department,
                                                           first of all, did an amazing job with this investigation.
                                   5
                                       (Tr. at 3881:18-3882:7.) Because it is clear from context that the prosecutor was referring
                                   6
                                       to defense counsel’s tactics at trial and rebutting defense counsel’s arguments, and the
                                   7
                                       comments “did no more than respond substantially in order to ‘right the scale,’ [the]
                                   8
                                       comments [do] not warrant reversing [Petitioner’s] conviction.” United States v. Young,
                                   9
                                       470 U.S. 1, 12–13 (1985). Accordingly, the state appellate court reasonably found no
                                  10
                                       evidence of prosecutorial misconduct in this regard. Therefore, it cannot be said that
                                  11
                                       counsel rendered deficient performance by failing to make a meritless objection. See Juan
                                  12
Northern District of California




                                       H., 408 F.3d at 1273.
 United States District Court




                                  13

                                  14
                                                 Similarly, Petitioner directs the Court’s attention to “20 RT 3877-3878.” (Pet. at
                                  15
                                       41.) On those pages of the transcript, the prosecutor stated that he was not misrepresenting
                                  16
                                       the law, and that it was in the defense’s interests rather than the prosecution’s to
                                  17
                                       misrepresent the law. (See Tr. at 3877:5-3878:25.) Read in context, it is clear that the
                                  18
                                       prosecutor was responding to defense counsel’s provocation. Specifically, defense counsel
                                  19
                                       stated:
                                  20                               My colleague, my young colleague, who has got good
                                                           computer skills, has repeated those parts of the Judge’s
                                  21                       instructions which favor him, you know, set them up
                                                           dramatically, kind of like a good beer ad or something. I mean,
                                  22                       very, very well done presentation, use of media, bombarding us
                                                           with comparisons and arrows and so that we get this impression.
                                  23                               It’s -- it’s a good technique and it works in selling
                                                           products, and we know that. Otherwise, companies wouldn’t do
                                  24                       it, but in law we – we should rationally consider things. You
                                                           have to trust the Judge’s instructions, not the views that you get
                                  25                       from the lawyers.
                                  26   (Tr. at 3850:13-26.) Defense counsel thus appears to have suggested to the jury that the
                                  27   prosecutor had provided misleading excerpts, which gave an “impression” the jury should
                                  28
                                                                                                       35
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                   1   not “trust.” It appears that the prosecutor did no more than “right the scale” in response to
                                   2   defense counsel’s provocation, and so did not engage in misconduct. Again, because there
                                   3   was no prosecutorial misconduct, it cannot be said that counsel rendered deficient
                                   4   performance by failing to make a meritless objection. See Juan H., 408 F.3d at 1273.
                                   5             Finally, even if the prosecutor had engaged in misconduct, any failure to object
                                   6   would not have prejudiced Petitioner in the context of this case. As noted several times
                                   7   above, the evidence against Petitioner was “ample” to the point of being overwhelming.
                                   8   Petitioner was found guilty of participation in a criminal street gang (see Pet. at 8), and the
                                   9   jury received evidence in the form of witness testimony, expert testimony, physical
                                  10   evidence, and Petitioner’s own statements that he was a member of a criminal street gang.
                                  11   Petitioner was convicted of conspiracy to commit murder (see id.), and the jury heard
                                  12   testimony from multiple witnesses that VFL members decided to kill Norteños in order to
Northern District of California
 United States District Court




                                  13   “bring back” VFL’s prestige. Petitioner was found guilty of murdering three people (see
                                  14   id.), and the jury heard testimony from two eyewitnesses who had seen Petitioner murder
                                  15   Luis Perez, an eyewitness who saw Petitioner murder Lisa Thayer, and an eyewitness to
                                  16   the Rico McIntosh murder who testified that the shooting was in furtherance of the
                                  17   conspiracy. In light of all this evidence, the Court cannot conclude that Petitioner was
                                  18   prejudiced by the prosecutor’s rebuttal statements.
                                  19             Accordingly, Petitioner is not entitled to relief on Claims 6B and 8B.
                                  20             5.        Eighth Amendment Claim
                                  21             Petitioner’s final claim is that his sentence to life imprisonment without the
                                  22   possibility of parole (“LWOP”) constitutes cruel and unusual punishment. (See Pet. at 43-
                                  23   46.) Petitioner argues that the United States Supreme Court has found that an LWOP
                                  24   sentence for a juvenile is unconstitutional, and that Petitioner was little more than a
                                  25   juvenile when he committed the two murders. (See id. at 43.) Petitioner argues that
                                  26   because he was “immature [and] impetuous,” he should be entitled to “the constitutional
                                  27   presumption of ‘lessened culpability.’” (Id. at 45.)
                                  28
                                                                                                       36
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                   1             The state appellate court rejected this argument on direct appeal:
                                   2                               Relying on Miller v. Alabama (2012) 567 U.S. –––– [132
                                                           S.Ct. 2455], Graham v. Florida (2010) 560 U.S. 48, and Roper
                                   3                       v. Simmons (2005) 543 U.S. 551, defendant argues the rationale
                                                           applicable to the sentencing of juveniles should apply to him
                                   4                       because he committed the February 2008 murders of Perez and
                                                           Thayer only nine months after his 18th birthday. However, in
                                   5                       adopting a categorical rule barring imposition of the death
                                                           penalty on any offender under 18 years of age, the United States
                                   6                       Supreme Court in Roper v. Simmons, supra, 543 U.S. 551,
                                                           explained: “Drawing the line at 18 years of age is subject, of
                                   7                       course, to the objections always raised against categorical rules.
                                                           The qualities that distinguish juveniles from adults do not
                                   8                       disappear when an individual turns 18. By the same token, some
                                                           under 18 have already attained a level of maturity some adults
                                   9                       will never reach.... [H]owever, a line must be drawn.... The age
                                                           of 18 is the point where society draws the line for many purposes
                                  10                       between childhood and adulthood. It is, we conclude, the age at
                                                           which the line for death eligibility ought to rest.” (Id. at p. 574.)
                                  11                       “Making an exception for a defendant who committed a crime
                                                           just [nine] months past his 18th birthday opens the door for the
                                  12                       next defendant who is only [ten] months into adulthood. Such
Northern District of California
 United States District Court




                                                           arguments would have no logical end, and so a line must be
                                  13                       drawn at some point. We respect the line our society has drawn
                                                           and which the United States Supreme Court has relied on for
                                  14                       sentencing purposes and conclude [defendant’s] sentence[s]
                                                           [are] not cruel and/or unusual....” (People v. Argeta (2012) 210
                                  15                       Cal.App.4th 1478, 1482 [court declined to apply juvenile
                                                           sentencing principles to 18–year–old defendant who was
                                  16                       convicted of first-degree murder, as a principal, rejecting his
                                                           argument that he was entitled to relief because the offense was
                                  17                       committed five months after his 18th birthday].)
                                                                   We also reject defendant’s argument that the Eighth
                                  18                       Amendment precludes mandatory LWOP sentences in his case.
                                                           Defendant asks us to consider that he was “just” 18 years old at
                                  19                       the time of the crimes, he could not be described as a mature
                                                           adult at that time, and as a matter of developmental,
                                  20                       psychological reality, he did not transform from an immature
                                                           minor to mature adult, when he turned 18 years of age, thereby
                                  21                       being rendered incapable of ever being rehabilitated. Defendant
                                                           concedes the jury found he shot and killed two people, but he
                                  22                       asserts he committed those crimes as “an article of faith that
                                                           every member of the VFL was expected to shoot people believed
                                  23                       to be Nortenos,” and his situation is “a paradigm case of a
                                                           violent gang culture leading a troubled, immature, impetuous
                                  24                       youth to commit violent crimes.” However, none of the
                                                           mentioned factors render the sentences unconstitutional under
                                  25                       either the federal or state Constitutions.
                                  26   Camacho, 2016 WL 3680119, at *19.
                                  27             This Court agrees with the state appellate court’s determination. In the last fifteen
                                  28
                                                                                                       37
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                   1   years, the U.S. Supreme Court has issued opinions discussing the application of the Eighth
                                   2   Amendment to juvenile offenders: Roper v. Simmons, 543 U.S. 551, 578 (2005) (holding
                                   3   that the Eighth Amendment forbids the “imposition of the death penalty on offenders who
                                   4   were under the age of 18 when their crimes were committed”), Graham v. Florida, 560
                                   5   U.S. 48, 82 (2010) (holding that the Eighth Amendment “prohibits the imposition of a life
                                   6   without parole sentence on a juvenile offender who did not commit homicide”) (emphasis
                                   7   added), and Miller v. Alabama, 567 U.S. 460, 465 (2012) (holding that “mandatory life
                                   8   without parole [sentences] for those under the age of 18 at the time of their crimes violates
                                   9   the Eighth Amendment’s prohibition on ‘cruel and unusual punishments’”). However,
                                  10   petitioner was not legally a juvenile at the time of the crimes at issue in this case.
                                  11   Neither Miller, nor Graham, nor Roper precludes an LWOP sentence for an adult offender.
                                  12             As Petitioner concedes (see Pet. at 44-46), the Supreme Court in Roper chose to
Northern District of California
 United States District Court




                                  13   draw a line for special sentencing rules, and set that line at age 18.
                                                     Drawing the line at 18 years of age is subject, of course, to the
                                  14                 objections always raised against categorical rules. The qualities
                                                     that distinguish juveniles from adults do not disappear when an
                                  15                 individual turns 18. By the same token, some under 18 have
                                                     already attained a level of maturity some adults will never reach.
                                  16                 For the reasons we have discussed, however, a line must be
                                                     drawn. The plurality opinion in Thompson[ v. Oklahoma, 487
                                  17                 U.S. 815 (1988) ] drew the line at 16. In the intervening years
                                                     the Thompson plurality’s conclusion that offenders under 16
                                  18                 may not be executed has not been challenged. The logic of
                                                     Thompson extends to those who are under 18. The age of 18 is
                                  19                 the point where society draws the line for many purposes
                                                     between childhood and adulthood. It is, we conclude, the age at
                                  20                 which the line for death eligibility ought to rest.
                                  21   Roper, 543 U.S. at 574. That dividing line did not get moved by Graham or Miller. The
                                  22   Supreme Court cases thus mandate special consideration only for juvenile offenders (i.e.,
                                  23   those offenders who committed their offenses while under age 18), and do not mandate
                                  24   special consideration of offenders who committed their offenses at age 18 or later.
                                  25   Because Petitioner was legally an adult at the time he murdered two people, and at the time
                                  26   he is legally liable for a third murder, the holdings of Roper, Graham and Miller do not
                                  27   apply to him. The U.S. Supreme Court has not determined that young adult offenders have
                                  28
                                                                                                       38
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                   1   a right to the same consideration as juvenile offenders for sentencing purposes.
                                   2             Because Miller, Graham, and Roper do not apply, Petitioner’s Eighth Amendment
                                   3   rights must be analyzed under general Eighth Amendment jurisprudence. Under that case
                                   4   law, his claim fails because the Eighth Amendment does not prohibit a life sentence for a
                                   5   person convicted of murder. “The Cruel and Unusual Punishments Clause prohibits the
                                   6   imposition of inherently barbaric punishments under all circumstances.” Graham, 560
                                   7   U.S. at 59. “For the most part, however, the [Supreme] Court’s precedents consider
                                   8   punishments challenged not as inherently barbaric but as disproportionate to the
                                   9   crime.” Id. The Eighth Amendment contains a “narrow” proportionality principle—one
                                  10   that “does not require strict proportionality between crime and sentence,” and forbids only
                                  11   “extreme sentences that are ‘grossly disproportionate’ to the crime.” Id. at 59-60.
                                  12   “[O]utside the context of capital punishment, successful challenges to the proportionality
Northern District of California
 United States District Court




                                  13   of particular sentences [will be] exceedingly rare.” Solem v. Helm, 463 U.S. 277, 289-90
                                  14   (1983); see also Crosby v. Schwartz, 678 F.3d 784, 795 (9th Cir. 2012) (“Circumstances
                                  15   satisfying the gross disproportionality principle are rare and extreme, and constitutional
                                  16   violations on that ground are ‘only for the extraordinary case’ “). Only in that rare case
                                  17   where a comparison of the gravity of the offense and the severity of the sentence leads to
                                  18   an inference of gross disproportionality does a court compare a petitioner’s sentence with
                                  19   sentences for other offenders in the jurisdiction and for the same crime in other
                                  20   jurisdictions to determine whether it is cruel and unusual punishment. Graham, 560 U.S.
                                  21   at 60. Binding precedent establishes that a sentence of life in prison for murder does not
                                  22   lead to an inference of gross disproportionality, and therefore does not amount to cruel and
                                  23   unusual punishment forbidden by the Eighth Amendment. See United States v. LaFleur,
                                  24   971 F.2d 200, 211 (9th Cir. 1991) (“Under Harmelin, it is clear that a mandatory life
                                  25   sentence for murder does not constitute cruel and unusual punishment”); Scott v. Kernan,
                                  26   37 F.3d 1506 (9th Cir. 1994) (“a life term is not cruel and unusual punishment for first
                                  27   degree murder”); cf. Solem, 463 U.S. at 290 n.15 (discussing earlier case in which it had
                                  28
                                                                                                       39
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                   1   found the death penalty to be excessive for felony murder in the circumstances of a
                                   2   particular case; “clearly no sentence of imprisonment would be disproportionate” for the
                                   3   felony murder of an elderly couple). Courts in this District have repeatedly applied this
                                   4   principle in cases where the petitioner was a young adult. See Adams v. Frauenheim, No.
                                   5   17-CV-01289-EMC, 2018 WL 3046939, at *8 (N.D. Cal. June 14, 2018) (petitioner was
                                   6   18 years and 5 months old at the time he committed murder); Royston v. Grounds, No. C
                                   7   12-3665 EMC PR, 2012 WL 5504191, at *2 (N.D. Cal. Nov. 13, 2012) (petitioner was 20
                                   8   years old at the time he committed murder); Brooks v. Walker, No. C 09-1355 LHK PR,
                                   9   2011 WL 902946, at *7 (N.D. Cal. Mar. 15, 2011) (petitioner was 21 years old when he
                                  10   committed murder); cf. United States v. Mitchell, 502 F.3d 931, 981 (9th Cir. 2007)
                                  11   (affirming capital sentence for 20-year-old, despite petitioner’s argument “that it would
                                  12   violate the Eighth Amendment to sentence him to death because of his age and maturity
Northern District of California
 United States District Court




                                  13   level”). Accordingly, Petitioner’s LWOP sentences do not raise an inference of gross
                                  14   disproportionality. See United States v. McDougherty, 920 F.2d 569, 576 (9th Cir. 1990)
                                  15   (generally, “so long as the sentence imposed does not exceed the statutory maximum, it
                                  16   will not be overturned on eighth amendment grounds”).
                                  17             For the reasons stated above, the state appellate court’s rejection of Petitioner’s
                                  18   Eighth Amendment claim was not contrary to or an unreasonable application of clearly
                                  19   established federal law, as set forth by the U.S. Supreme Court. The state appellate court
                                  20   reasonably determined the sentence was permissible under the Eighth Amendment. The
                                  21   state appellate court’s decision was not an unreasonable application of Miller or any other
                                  22   decision clearly establishing federal law. As noted above, Miller’s holding applied only to
                                  23   juvenile offenders; Petitioner was not a juvenile. Although the Court recognizes the
                                  24   harshness of the result, Petitioner is not entitled to the writ on this claim.
                                  25                                                       IV. CONCLUSION

                                  26             After a careful review of the record and pertinent law, the Court concludes that the

                                  27   Petition for a Writ of Habeas Corpus must be DENIED.

                                  28
                                                                                                       40
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                   1             Further, a Certificate of Appealability is DENIED. See Rule 11(a) of the Rules

                                   2   Governing Section 2254 Cases. Petitioner has not made “a substantial showing of the

                                   3   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Nor has Petitioner demonstrated

                                   4   that “reasonable jurists would find the district court’s assessment of the constitutional

                                   5   claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Petitioner may

                                   6   not appeal the denial of a Certificate of Appealability in this Court but may seek a

                                   7   certificate from the Court of Appeals under Rule 22 of the Federal Rules of Appellate

                                   8   Procedure. See Rule 11(a) of the Rules Governing Section 2254 Cases.

                                   9             The Clerk shall terminate any pending motions, enter judgment in favor of

                                  10   Respondent, and close the file.

                                  11             IT IS SO ORDERED.
                                  12   Dated:        11/15/2019                                             ________________________
Northern District of California
 United States District Court




                                                                                                            EDWARD J. DAVILA
                                  13                                                                        United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                                       41
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
